Exhibit 10.7
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
by and between
FIFTH STREET FUNDING, LLC,
as the Purchaser
and
FIFTH STREET FINANCE CORP.,
as the Seller
Dated as of November 16, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. DEFINITIONS     1  
 
           
Section 1.1.
  General     1  
Section 1.2.
  Specific Terms     2  
Section 1.3.
  Other Terms     5  
Section 1.4.
  Computation of Time Periods     5  
Section 1.5.
  Certain References     5  
 
            ARTICLE II. SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS AND OTHER
PORTFOLIO ASSETS     5  
 
           
Section 2.1.
  Sale and Purchase of the Eligible Loan Assets and the Other Portfolio Assets  
  5  
Section 2.2.
  Purchase Price     8  
Section 2.3.
  Payment of Purchase Price     8  
Section 2.4.
  Nature of the Sales     9  
 
            ARTICLE III. CONDITIONS OF SALE AND PURCHASE     10  
 
           
Section 3.1.
  Conditions Precedent to Effectiveness     10  
Section 3.2.
  Conditions Precedent to All Purchases     11  
 
            ARTICLE IV. REPRESENTATIONS AND WARRANTIES     12  
 
           
Section 4.1.
  Representations and Warranties of the Seller     12  
Section 4.2.
  Representations and Warranties of the Seller Relating to the Agreement and the
Sale Portfolio     20  
Section 4.3.
  Representations and Warranties of the Purchaser     21  
 
            ARTICLE V. COVENANTS OF THE SELLER     23  
 
           
Section 5.1.
  Protection of Title of the Purchaser     23  
Section 5.2.
  Affirmative Covenants of the Seller     26  
Section 5.3.
  Negative Covenants of the Seller     30  
 
            ARTICLE VI. REPURCHASES AND SUBSTITUTION BY THE SELLER     32  
 
           
Section 6.1.
  Repurchase of Loan Assets     32  
Section 6.2.
  Substitution of Loan Assets     33  
Section 6.3.
  Repurchase Limitations     34  
 
            ARTICLE VII. ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE
SALE PORTFOLIO     34  
 
           
Section 7.1.
  Rights of the Purchaser     34  
Section 7.2.
  Rights With Respect to Loan Asset Files     35  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(cont’d)

                      Page  
 
           
Section 7.3.
  Notice to Collateral Agent, Administrative Agent and each Lender Agent     35
 
 
            ARTICLE VIII. SELLER TERMINATION EVENTS     35  
 
           
Section 8.1.
  Seller Termination Events     35  
Section 8.2.
  Survival of Certain Provisions     37  
 
            ARTICLE IX. INDEMNIFICATION     38  
 
           
Section 9.1.
  Indemnification by the Seller     38  
Section 9.2.
  Assignment of Indemnities     41  
 
            ARTICLE X. MISCELLANEOUS     41  
 
           
Section 10.1.
  Liability of the Seller     41  
Section 10.2.
  Limitation on Liability     41  
Section 10.3.
  Amendments; Limited Agency     41  
Section 10.4.
  Waivers; Cumulative Remedies     41  
Section 10.5.
  Notices     42  
Section 10.6.
  Merger and Integration     42  
Section 10.7.
  Severability of Provisions     42  
Section 10.8.
  GOVERNING LAW; JURY WAIVER     42  
Section 10.9.
  Consent to Jurisdiction; Service of Process     42  
Section 10.10.
  Costs, Expenses and Taxes     43  
Section 10.11.
  Counterparts     43  
Section 10.12.
  Bankruptcy Non-Petition and Limited Recourse; Claims     43  
Section 10.13.
  Binding Effect; Assignability     44  
Section 10.14.
  Waiver of Setoff     44  
Section 10.15.
  Headings and Exhibits     44  
Section 10.16.
  Rights of Inspection     45  
Section 10.17.
  Subordination     45  
Section 10.18.
  Confidentiality     45  

SCHEDULES AND EXHIBITS

         
Schedule I
  —   Sale Portfolio List
 
       
Exhibit A
  —   Form of Loan Assignment
Exhibit B
  —   Form of Officer’s Purchase Date Certificate
Exhibit C
  —   Form of Power of Attorney for Seller

ii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
          THIS PURCHASE AND SALE AGREEMENT, dated as of November 16, 2009, by
and between FIFTH STREET FINANCE CORP., a Delaware corporation, as the seller
(the “Seller”) and FIFTH STREET FUNDING, LLC, a Delaware limited liability
company, as the purchaser (the “Purchaser”).
WITNESSETH:
          WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined)
from the Seller from time to time, and the Seller has agreed to Sell (as
hereinafter defined) to the Purchaser from time to time, certain Loan Assets and
Portfolio Assets related thereto on the terms set forth herein;
          WHEREAS, it is contemplated that the Loan Assets and Portfolio Assets
Purchased hereunder may be Pledged by the Purchaser pursuant to the Loan and
Servicing Agreement (as defined herein) and the related Transaction Documents,
to the Collateral Agent, for the benefit of the Secured Parties; and
          WHEREAS, the Seller agrees that all representations, warranties,
covenants and agreements made by the Seller herein with respect to the Sale
Portfolio shall also be for the benefit of any Secured Party.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the Purchaser and the Seller,
intending to be legally bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Section 1.1. General. The specific terms defined in this Article include
the plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or the Loan and Servicing Agreement
(as hereinafter defined). References herein to Persons include their successors
and assigns permitted hereunder or under the Loan and Servicing Agreement. The
terms “include” or “including” mean “include without limitation” or “including
without limitation”. The words “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. References to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
Section or other provision of any Applicable Law means that provision of such
Applicable Law

 



--------------------------------------------------------------------------------



 



from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision. Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the Loan and Servicing Agreement,
provided that, if, within such definition in the Loan and Servicing Agreement a
further term is used which is defined herein, then such further term shall have
the meaning given to such further term herein.
     Section 1.2. Specific Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
          “Agreement” means this Purchase and Sale Agreement, as the same may be
amended, restated, waived, supplemented and/or otherwise modified from time to
time hereafter.
          “Available Collections” means all cash collections and other cash
proceeds with respect to any Loan Asset, including, without limitation, all
Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Seller or the Servicer with respect to any Underlying Collateral
(including from any guarantors).
          “Early Termination” has the meaning specified in Section 8.1.
          “Facility Financing Statements” has the meaning specified in
Section 3.1(iv).
          “Indemnified Amounts” has the meaning specified in Section 9.1(a).
          “Indemnified Party” has the meaning specified in Section 9.1(a).
          “Loan and Servicing Agreement” means that certain Loan and Servicing
Agreement, dated as of the Closing Date, by and among the Purchaser, as the
Borrower, the Seller, as the Servicer and the Transferor, Wells Fargo
Securities, LLC, as the Administrative Agent, each of the Conduit Lenders and
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto and Wells Fargo Bank, National Association, as
the Collateral Agent, as the Account Bank and as the Collateral Custodian, as
such may be amended, restated, supplemented or otherwise modified from time to
time pursuant to the terms thereof.
          “Loan Asset” means any loan listed on Schedule I hereto, as the same
may be amended, supplemented, restated or replaced from time to time, and all
accounts, payment intangibles, instruments and other property related to the
foregoing.
          “Loan Assignment” means a Loan Assignment executed by the Seller,
substantially in the form of Exhibit A attached hereto.
          “Non-Consolidation/True Sale Opinion” has the meaning specified in
Section 4.1(jj).
          “Pension Plan” has the meaning specified in Section 4.1(r).

2



--------------------------------------------------------------------------------



 



          “Portfolio Assets” means all Loan Assets owned by the Seller, together
with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Seller in and to:
          (a) any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;
          (b) all rights with respect to the Loan Assets to which the Seller is
entitled as lender under the applicable Loan Agreement;
          (c) any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;
          (d) all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;
          (e) all Insurance Policies with respect to any Loan Asset;
          (f) all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;
          (g) all records (including computer records) with respect to the
foregoing; and
          (h) all collections, income, payments, proceeds and other benefits of
each of the foregoing.
          “Purchase” means a purchase by the Purchaser of an Eligible Loan Asset
and the related Portfolio Assets from the Seller pursuant to Article II.
          “Purchase Date” has the meaning specified in Section 2.1(b).
          “Purchase Price” has the meaning specified in Section 2.2.
          “Purchaser” has the meaning specified in the Preamble.
          “Purchaser Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Purchaser now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Purchaser; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Purchaser now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Purchaser now or hereafter
outstanding, and (iv) any payment of management fees by the

3



--------------------------------------------------------------------------------



 



Purchaser. For the avoidance of doubt, (x) payments and reimbursements due to
the Servicer in accordance with the Transaction Documents do not constitute
Purchaser Restricted Junior Payments, and (y) distributions by the Purchaser to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Purchaser in accordance with
the Loan and Servicing Agreement shall not constitute Purchaser Restricted
Junior Payments.
          “Replaced Loan Asset” has the meaning specified in Section 6.2(b)(i).
          “Repurchase Price” means, with respect to a Loan Asset to be
repurchased pursuant to Article VI hereof, (i) the greater of (a) an amount
equal to the Purchase Price less all Principal Collections received in respect
of such Loan Asset from the Purchase Date to the date of repurchase hereunder
and (b) an amount equal to the Advance Date Assigned Value multiplied by the
Outstanding Balance of such Loan Asset, plus (ii) all Hedge Breakage Costs
arising as a result thereof and owed to the relevant Hedge Counterparty for any
termination of one or more Hedge Transactions, in whole or in part, as required
by the terms of any Hedging Agreement plus any expenses or fees with respect to
such Loan Asset and costs and damages incurred by the Administrative Agent or by
any Lender in connection with any violation by such Loan Asset of any predatory
or abusive lending law which is an Applicable Law.
          “Sale” and “Sell” have the meanings specified in Section 2.1(a), and
the term “Sold” shall have the corresponding meaning.
          “Sale Portfolio” means all right, title, and interest (whether now
owned or hereafter acquired or arising, and wherever located) of the Seller in
the property identified below in clauses (i) through (iii) and all accounts,
cash and currency, chattel paper, tangible chattel paper, electronic chattel
paper, copyrights, copyright licenses, equipment, fixtures, contract rights,
general intangibles, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, securities
entitlements, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
or other property consisting of, arising out of, or related to any of the
following (in each case excluding the Retained Interest and the Excluded
Amounts):
          (i) the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;
          (ii) the Portfolio Assets with respect to the Loan Assets referred to
in clause (i); and
          (iii) all income and Proceeds of the foregoing.
          “Schedule I” means the schedule of all Sale Portfolio that is Sold by
the Seller to the Purchaser on a Purchase Date, as supplemented on any
subsequent Purchase Date by the “Schedule I” attached to the applicable Loan
Assignment, and incorporated herein by reference, as such schedule may be
supplemented and amended from time to time pursuant to the terms hereof, which
schedule shall, together with all supplements and amendments thereto, be
included in and made part of the Loan Asset Schedule attached to the Loan and
Servicing Agreement.

4



--------------------------------------------------------------------------------



 



          “SEC” has the meaning specified in Section 5.2(n)(i).
          “Seller Purchase Event” means with respect to any Loan Asset, the
occurrence of a breach of the Seller’s representations and warranties under
Section 4.2 on the Cut-Off Date for such Loan Asset.
          “Seller Termination Event” has the meaning specified in
Section 8.1(a).
          “Substitute Eligible Loan Asset” has the meaning specified in
Section 6.2(a).
          “Substitution” has the meaning specified in Section 6.2(a).
          “Transfer Taxes” means any tax, fee or governmental charge payable by
the Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Loan Asset, the
related Underlying Collateral (if any) and/or any other related Portfolio Assets
from the Seller to the Purchaser under this Agreement (excluding taxes measured
by net income).
     Section 1.3. Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.
     Section 1.4. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”. Reference to days or days without
further qualification means calendar days. Reference to any time means New York,
New York time.
     Section 1.5. Certain References. All references to the Outstanding Balance
of a Loan Asset as of a Purchase Date shall refer to the close of business on
such day.
ARTICLE II.
SALE AND PURCHASE OF THE ELIGIBLE LOAN ASSETS
AND OTHER PORTFOLIO ASSETS
     Section 2.1. Sale and Purchase of the Eligible Loan Assets and the Other
Portfolio Assets.
          (a) Subject to the terms and conditions of this Agreement (including
the conditions to Purchase set forth in Article III), on and after the Closing
Date, the Seller hereby agrees to (i) sell, transfer and otherwise convey
(collectively, “Sell” and any such sale, transfer and/or other conveyance, a
“Sale”), from time to time, to the Purchaser, without recourse (except to the
extent specifically provided herein), and the Purchaser hereby agrees to
purchase, all right, title and interest of the Seller (whether now owned or
hereafter acquired or arising, and wherever located) in and to certain Sale
Portfolio designated by the Seller and (ii) transfer, or cause the deposit into,
the Collection Account of all Available Collections received by the Seller on

5



--------------------------------------------------------------------------------



 



account of any Sale Portfolio hereunder on and after the Purchase Date with
respect to such Sale Portfolio, in each case, within one Business Day of the
receipt thereof. The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.
          (b) The Seller shall on or prior to any Business Day prior to a Seller
Termination Event (each a “Purchase Date”) execute and deliver to the Purchaser
a proposed Loan Assignment identifying the Sale Portfolio to be Sold by the
Seller to the Purchaser on such Purchase Date. From and after such Purchase
Date, the Sale Portfolio listed on Schedule I to the related Loan Assignment
shall be deemed to be listed on Schedule I hereto and constitute part of the
Sale Portfolio hereunder.
          (c) On or before any Purchase Date with respect to the Sale Portfolio
to be acquired by the Purchaser on such date, the Seller shall provide the
Purchaser with an Officer’s Certificate, in the form of Exhibit B hereto, signed
by a duly authorized Responsible Officer certifying, as of such Purchase Date,
to each of the items in Section 4.2.
          (d) On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.
          (e) Except as specifically provided in this Agreement, the Sale and
Purchase of the Sale Portfolio under this Agreement shall be without recourse to
the Seller; it being understood that the Seller shall be liable to the Purchaser
for all representations, warranties, covenants and indemnities made by the
Seller pursuant to the terms of this Agreement, all of which obligations are
limited so as not to constitute recourse to the Seller for the credit risk of
the Obligors.
          (f) Neither the Purchaser nor any assignee of the Purchaser (including
the Secured Parties) shall have any obligation or liability to any Obligor or
client of the Seller (including any obligation to perform any obligation of the
Seller, including with respect to any other related agreements) in respect of
the Sale Portfolio (other than with respect to funding obligations to Obligors
pursuant to the terms of the applicable Loan Agreement for Revolving Loan Assets
and Delayed Draw Loan Assets, as applicable, which shall solely be an obligation
of the Purchaser and not any of the Secured Parties). No such obligation or
liability is intended to be assumed by the Purchaser or any assignee of the
Purchaser (including the Secured Parties) and any such assumption is expressly
disclaimed. Without limiting the generality of the foregoing, the Sale of the
Sale Portfolio by the Seller to the Purchaser pursuant to this Agreement does
not constitute and is not intended to result in a creation or assumption by the
Purchaser or any assignee of the Purchaser (including the Secured Parties), of
any obligation of the Seller, as lead agent, collateral agent or paying agent
under any Agented Note.
          (g) In connection with each Purchase of Sale Portfolio hereunder, the
Seller shall cause to be delivered to the Collateral Custodian (with a copy to
the Administrative Agent), no later than 2:00 p.m. one Business Day prior to the
related Purchase Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any

6



--------------------------------------------------------------------------------



 



Noteless Loan Asset, a fully executed assignment agreement) and if any Loan
Assets are closed in escrow, a certificate (in the form of Exhibit K to the Loan
and Servicing Agreement) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Seller shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian within five Business Days after the related Purchase Date.
          (h) In accordance with the Loan and Servicing Agreement, certain
documents relating to Sale Portfolio shall be delivered to and held in trust by
the Collateral Custodian for the benefit of the Purchaser and its assignees, and
the Purchaser hereby instructs the Seller to cause such documents to be
delivered to the Collateral Custodian. Such delivery to the Collateral Custodian
of such documents and the possession thereof by the Collateral Custodian is at
the will of the Purchaser and its assignees and in a custodial capacity for
their benefit only.
          (i) The Seller shall provide all information, and any other reasonable
assistance, to the Servicer, the Collateral Custodian and the Collateral Agent
necessary for the Servicer, the Collateral Custodian and the Collateral Agent,
as applicable, to conduct the management, administration and collection of the
Sale Portfolio Purchased hereunder in accordance with the terms of the Loan and
Servicing Agreement.
          (j) In connection with the Purchase by the Purchaser of Sale Portfolio
as contemplated by this Agreement, the Seller further agrees that it shall, at
its own expense, indicate clearly and unambiguously in its computer files on or
prior to each Purchase Date, and its financial statements, that such Sale
Portfolio has been purchased by the Purchaser in accordance with this Agreement.
          (k) The Seller further agrees to deliver to the Purchaser on or before
each Purchase Date a computer file containing a true, complete and correct list
of all Loan Assets to be Sold hereunder on such Purchase Date, identified by
Obligor’s name and Outstanding Balance as of the related Cut-Off Date. Such file
or list shall be marked as Schedule I to the applicable Loan Assignment and
shall be delivered to the Purchaser as confidential and proprietary, and is
hereby incorporated into and made a part of Schedule I to this Agreement, as
such Schedule I may be supplemented and amended from time to time.
          (l) The Seller shall, at all times, continue to fulfill its
obligations under, and in strict conformance with, the terms of all Loan
Agreements (other than with respect to funding obligations to Obligors in
connection with Revolving Loan Assets and Delayed Draw Loan Assets, as
applicable) related to any Sale Portfolio purchased hereunder, including without
limitation any obligations pertaining to any Retained Interest.
          (m) The Seller and the Purchaser each acknowledge with respect to
itself that the representations and warranties of the Seller in Sections 4.1 and
4.2 hereof and of the Purchaser in Section 4.3 hereof, and the covenants and
agreements of the Seller herein, including without limitation, in Article V and
Article VI hereof, will run to and be for the benefit of the Purchaser and the
Collateral Agent (on behalf of the Secured Parties) and the Collateral Agent (on
behalf of the Secured Parties) may enforce directly (without joinder of the
Purchaser when enforcing against the Seller), the obligations of the Seller or
the Purchaser, as applicable, with

7



--------------------------------------------------------------------------------



 



respect to breaches of such representations, warranties, covenants and all other
obligations as set forth in this Agreement.
     Section 2.2. Purchase Price.
          The purchase price for each item of Sale Portfolio Sold to the
Purchaser hereunder (the “Purchase Price”) shall be in a dollar amount equal to
the fair market value of such Loan Asset as determined from time to time by the
Seller and the Purchaser. Each of the Purchaser and the Seller hereby agree that
the fair market value of each Loan Asset Sold hereunder as of the related
Purchase Date shall not be less than the Advance Date Assigned Value thereof
multiplied by the Outstanding Balance of such Loan Asset on the related Purchase
Date.
     Section 2.3. Payment of Purchase Price.
          (a) The Purchase Price for any Sale Portfolio Sold by the Seller to
the Purchaser on any Purchase Date shall be paid in a combination of:
(i) immediately available funds; and (ii) if the Purchaser does not have
sufficient funds to pay the full amount of the Purchase Price (after taking into
account the proceeds the Purchaser expects to receive pursuant to the Advances
under the Loan and Servicing Agreement), by means of a capital contribution by
the Seller to the Purchaser.
          (b) The portion of such Purchase Price to be paid in immediately
available funds shall be paid by wire transfer on the applicable Purchase Date
to an account designated by the Seller on or before such Purchase Date or by
means of proper accounting entries being entered upon the accounts and records
of the Seller and the Purchaser on the applicable Purchase Date.
          (c) In connection with each delivery of a Loan Assignment, the Seller
hereunder shall be deemed to have certified, with respect to the Sale Portfolio
to be Sold by it on such day, that its representations and warranties contained
in Sections 4.1 and 4.2 are true and correct in all respects on and as of such
day, with the same effect as though made on and as of such day (other than any
representation or warranty that is made as of a specific date), that no Event of
Default has occurred or would result therefrom and no Unmatured Event of Default
exists or would result therefrom.
          (d) Upon the payment of the Purchase Price for any Purchase, title to
the Sale Portfolio included in such Purchase shall vest in the Purchaser,
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the
Purchaser shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Seller in fact to satisfy any such condition
precedent, covenant or agreement.

8



--------------------------------------------------------------------------------



 



     Section 2.4. Nature of the Sales.
          (a) It is the express intent of the parties hereto that the Sale of
the Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated
for all purposes (other than tax and accounting purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of the Sale Portfolio
by the Seller to the Purchaser to secure a debt or other obligation of the
Seller. However, in the event that, notwithstanding the intent of the parties,
the Sale Portfolio is held to continue to be property of the Seller, then the
parties hereto agree that: (i) this Agreement shall also be deemed to be, and
hereby is, a “security agreement” within the meaning of Article 9 of the UCC;
(ii) the transfer of the Sale Portfolio provided for in this Agreement shall be
deemed to be a grant by the Seller to the Purchaser of a first priority security
interest (subject only to Permitted Liens) in all of the Seller’s right, title
and interest in and to the Sale Portfolio and all amounts payable to the holders
of the Sale Portfolio in accordance with the terms thereof and all proceeds of
the conversion, voluntary or involuntary, of the foregoing into cash,
instruments, securities or other property, including, without limitation, all
amounts from time to time held or invested in the Controlled Accounts, whether
in the form of cash, instruments, securities or other property, to secure the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the aggregate Purchase Price of the Sale Portfolio together with all of
the other obligations of the Seller hereunder; (iii) the possession by the
Purchaser (or the Collateral Custodian on behalf of the Collateral Agent, for
the benefit of the Secured Parties) of Sale Portfolio and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under Applicable Law. The parties further agree in such event
that any assignment of the interest of the Purchaser pursuant to any provision
hereof shall also be deemed to be an assignment of any security interest created
pursuant to the terms of this Agreement. The Purchaser shall, to the extent
consistent with this Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative.
          (b) It is the intention of each of the parties hereto that the Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement shall
constitute assets owned by the Purchaser and shall not be part of the Seller’s
estate in the event of the filing of a bankruptcy petition by or against the
Seller under any bankruptcy or similar law.
          (c) The Purchaser agrees to treat, and shall cause the Seller to
treat, for all purposes (other than tax and accounting purposes), the
transactions effected by this Agreement as sales of assets to the Purchaser. The
Seller agrees to reflect in the Seller’s financial records and to include a note
in the publicly filed annual and quarterly financial statements of Fifth Street

9



--------------------------------------------------------------------------------



 



indicating that: (i) assets related to transactions (including transactions
pursuant to the Transaction Documents) that do not meet SFAS 140 requirements
for accounting sale treatment are reflected in the consolidated balance sheet of
Fifth Street as finance receivables pledged and non-recourse, secured borrowings
and (ii) those assets are owned by a special purpose entity that is consolidated
in the financial statements of Fifth Street, and the creditors of that special
purpose entity have received ownership and/or security interests in such assets
and such assets are not intended to be available to the creditors of sellers (or
any affiliate of the sellers) of such assets to that special purpose entity.
ARTICLE III.
CONDITIONS OF SALE AND PURCHASE
     Section 3.1. Conditions Precedent to Effectiveness. This Agreement shall be
effective upon the satisfaction of the conditions precedent that the Purchaser
shall have received on or before the Closing Date, in form and substance
satisfactory to the Purchaser, all of the following:
          (i) a copy of this Agreement duly executed by each of the parties
hereto;
          (ii) a certificate of the Secretary or Assistant Secretary of the
Seller, dated the Closing Date, certifying (A) the names and true signatures of
the incumbent officers of the Seller authorized to sign on behalf of the Seller
this Agreement, the Loan Assignments and all other documents to be executed by
the Seller hereunder or in connection herewith (on which certificate the
Purchaser and its assignees may conclusively rely until such time as the
Purchaser and such assignees shall receive from the Seller, a revised
certificate meeting the requirements of this Section 3.1(ii)), (B) that the copy
of the certificate of incorporation of the Seller is a complete and correct copy
and that such certificate of incorporation has not been amended, modified or
supplemented and is in full force and effect, (C) that the copy of the by-laws
of the Seller are a complete and correct copy, and that such by-laws have not
been amended, modified or supplemented and are in full force and effect, and
(D) the resolutions of the board of directors of the Seller approving and
authorizing the execution, delivery and performance by the Seller of this
Agreement, the Loan Assignments and all other documents to be executed by the
Seller hereunder or in connection herewith;
          (iii) a good standing certificate, dated as of a recent date for the
Seller, issued by the Secretary of State of the Seller’s State of incorporation;
          (iv) filed, original copies of proper financing statements (the
“Facility Financing Statements”) describing the Sale Portfolio, and naming the
Seller as the “Debtor/Seller”, the Purchaser as “Secured Party/Buyer” and the
Collateral Agent, for the benefit of the Secured Parties, as “Total Assignee”,
or other similar instruments or documents, in form and substance sufficient for
filing under the UCC or any comparable law of any and all jurisdictions as may
be necessary to perfect the Purchaser’s ownership interest in all Sale
Portfolio;

10



--------------------------------------------------------------------------------



 



          (v) copies of properly authorized termination statements or statements
of release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance sufficient for filing under the UCC or any comparable law of
any and all jurisdictions as may be necessary to release all security interests
and similar rights of any Person in the Sale Portfolio previously granted by the
Seller;
          (vi) copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Purchaser or its assignees and requests for
information (or a similar UCC search report certified by a party acceptable to
the Purchaser and its assigns), dated a date reasonably near to the Closing
Date, and with respect to such requests for information or UCC searches, listing
all effective financing statements which name the Seller (under its present name
and any previous name) as debtor and which are filed in the State of Delaware,
together with copies of such financing statements (none of which shall cover any
Sale Portfolio);
          (vii) all instruments in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Purchaser,
each Lender Agent and the Administrative Agent, and the Purchaser, each Lender
Agent and the Administrative Agent shall have received from the Seller copies of
all documents (including, without limitation, records of corporate proceedings,
approvals and opinions) relevant to the transactions herein contemplated as the
Purchaser, each Lender Agent and the Administrative Agent may have requested;
          (viii) any necessary third party consents to the closing of the
transactions contemplated hereby, in form and substance satisfactory to the
Purchaser;
          (ix) the Seller shall have paid all fees then required to be paid by
it on the Closing Date; and
          (x) one or more favorable Opinions of Counsel from counsel to the
Seller with respect to the perfection and enforceability of the security
interest hereunder and such other matters as the Purchaser or any assignee
thereof may reasonably request.
     Section 3.2. Conditions Precedent to All Purchases. The Purchase to take
place on the initial Purchase Date and each Purchase to take place on a
subsequent Purchase Date hereunder shall be subject to the further conditions
precedent that:
          (a) The following statements shall be true:
          (i) The representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such Purchase Date
in all respects, before and after giving effect to the Purchase to take place on
such Purchase Date and to the application of proceeds therefrom, as though made
on and as of such date (other than any representation and warranty that is made
as of a specific date);
          (ii) The Seller is in compliance in all respects with each of its
covenants and other agreements set forth herein;

11



--------------------------------------------------------------------------------



 



          (iii) No Seller Termination Event (or event which, with the passage of
time or the giving of notice, or both, would constitute a Seller Termination
Event) shall have occurred or would result from such Purchase;
          (iv) The Facility Maturity Date has not yet occurred; and
          (v) No Applicable Law shall prohibit or enjoin, and no order, judgment
or decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of any such Purchase by the
Purchaser in accordance with the provisions hereof.
          (b) The Purchaser shall have received a duly executed and completed
Loan Assignment along with a Schedule I that is true, accurate and complete in
all respects as of the related Cut-Off Date.
          (c) The Seller shall have delivered to the Collateral Custodian on
behalf of the Purchaser and any assignee thereof each item required to be
contained in the Required Loan Documents and the Loan Asset Checklist of any of
the Eligible Loan Assets or Portfolio Assets related thereto being acquired by
the Purchaser within five Business Days of the related Purchase Date.
          (d) The Seller shall have taken all steps necessary under all
Applicable Law in order to Sell to the Purchaser the Sale Portfolio being
Purchased on such Purchase Date and, upon the Sale of such Sale Portfolio from
the Seller to the Purchaser pursuant to the terms hereof, the Purchaser will
have acquired good and marketable title to and a valid and perfected ownership
interest in such Sale Portfolio, free and clear of any Lien, security interest,
charge or encumbrance (other than Permitted Liens); provided that if such item
of Sale Portfolio contains a restriction of transferability, the applicable Loan
Agreement provides that any consents necessary for future assignments shall not
be unreasonably withheld by the applicable Obligor and/or agent, and the rights
to enforce rights and remedies in respect of the same under the applicable Loan
Agreement inure to the benefit of the holder of such Loan Asset (subject to the
rights of any applicable agent or other lenders).
          (e) The Seller shall have received a copy of an Approval Notice
executed by the Administrative Agent evidencing the approval of the
Administrative Agent, in its sole and absolute discretion of the Sale to the
Purchaser of the Eligible Loan Assets identified on Schedule I to the applicable
Loan Assignment on the applicable Purchase Date.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Representations and Warranties of the Seller. The Seller makes
the following representations and warranties, on which the Purchaser relies in
acquiring the Sale Portfolio Purchased hereunder and each of the Secured Parties
relies upon in entering into the Loan and Servicing Agreement. As of each
Purchase Date and each Reporting Date (unless a specific date is specified
below), the Seller represents and warrants to the Purchaser for the benefit of
the Purchaser and each of its successors and assigns that:

12



--------------------------------------------------------------------------------



 



          (a) Organization and Good Standing. The Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware (subject to Section 5.1(f)), with all requisite corporate
power and authority to own or lease its properties and to conduct its business
as such business is presently conducted, and had at all relevant times, and now
has, all necessary power, authority and legal right to acquire and own the Sale
Portfolio and to Sell such Sale Portfolio to the Purchaser hereunder.
          (b) Due Qualification. The Seller is duly qualified to do business and
has obtained all necessary licenses and approvals, in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, licenses and/or approvals.
          (c) Power and Authority; Due Authorization; Execution and Delivery.
The Seller (i) has all necessary corporate power, authority and legal right to
(a) execute and deliver this Agreement, each Loan Assignment and the other
Transaction Documents to which it is a party and (b) carry out the terms of this
Agreement, each Loan Assignment and the other Transaction Documents to which it
is a party and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement, each Loan Assignment and
the other Transaction Documents to which it is a party and the sale and
assignment of an ownership interest in the Sale Portfolio on the terms and
conditions herein provided. This Agreement, each Loan Assignment and each other
Transaction Document to which the Seller is a party have been duly executed and
delivered by the Seller.
          (d) Valid Conveyance; Binding Obligations. This Agreement, each Loan
Assignment and the Transaction Documents to which the Seller is party have been
and, in the case of each Loan Assignment delivered after the Closing Date, will
be, duly executed and delivered by the Seller, and this Agreement, together with
the applicable Loan Assignment in each case, shall effect valid Sales of Sale
Portfolio, enforceable against the Seller and creditors of and purchasers from
the Seller, and this Agreement, each Loan Assignment and such Transaction
Documents shall constitute legal, valid and binding obligations of the Seller
enforceable against the Seller in accordance with their respective terms, except
as enforceability may be limited by Bankruptcy Laws and general principles of
equity (whether such enforceability is considered in a proceeding in equity or
at law).
          (e) No Violation. The execution, delivery and performance of this
Agreement, each Loan Assignment and all other agreements and instruments
executed and delivered or to be executed and delivered by the Seller pursuant
hereto or thereto in connection with the Sale of the Sale Portfolio will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s certificate of incorporation or by-laws or any contractual
obligation of the Seller, (ii) result in the creation or imposition of any Lien
(other than Permitted Liens) upon any of the Seller’s properties pursuant to the
terms of any such contractual obligation, other than this Agreement, or
(iii) violate any Applicable Law.
          (f) No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Seller, threatened against the
Seller, before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or

13



--------------------------------------------------------------------------------



 



any other Transaction Document to which the Seller is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, any Loan Assignment or any other Transaction Document to which the
Seller is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.
          (g) No Consents. The Seller is not required to obtain the consent or
approval of any other party or any consent, license, approval or authorization,
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any Loan Assignment, except those which have
been obtained.
          (h) State of Organization, Etc. Except as permitted hereunder, the
Seller’s legal name is as set forth in this Agreement. Except as permitted
hereunder, the Seller has not changed its name since its incorporation; does not
have tradenames, fictitious names, assumed names or “doing business as” names.
Except as permitted hereunder, the chief executive office of the Seller (and the
location of the Seller’s records regarding the Sale Portfolio (other than those
delivered to the Collateral Custodian)) is at the address of the Seller set
forth on the signature pages hereto. The Seller’s only jurisdiction of
incorporation is Delaware, and, except as permitted hereunder, the Seller has
not changed its jurisdiction of incorporation.
          (i) Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.
          (j) Solvency. The Seller is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Seller is Solvent and will not become
insolvent after giving effect to the transactions contemplated by this Agreement
and the other Transaction Documents. The Seller after giving effect to the
transactions contemplated by this Agreement and the other Transaction Documents,
will have an adequate amount of capital to conduct its business in the
foreseeable future.
          (k) Selection Procedures. No procedures believed by the Seller to be
adverse to the interests of the Purchaser were utilized by the Seller in
identifying and/or selecting the Eligible Loan Assets included in the Sale
Portfolio.
          (l) Compliance with Laws. The Seller has complied in all respects with
all Applicable Law to which it may be subject, and no item of Sale Portfolio
contravenes any Applicable Law.
          (m) Taxes. The Seller has filed or caused to be filed all tax returns
that are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Seller has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Seller), and no tax
lien has been filed and, to the Seller’s knowledge, no claim is being asserted,
with respect to any such Tax, assessment or other charge.

14



--------------------------------------------------------------------------------



 



          (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the Sale of the
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Seller does not own or intend to
carry or purchase, and no proceeds from the Sale of the Sale Portfolio will be
used to carry or purchase, any Margin Stock or to extend “purpose credit” within
the meaning of Regulation U.
          (o) Loan Assignments. Each Loan Assignment is accurate in all
respects.
          (p) No Liens, Etc. The Sale Portfolio to be acquired by Purchaser
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful authority to Sell the same and interests
therein and, upon the Sale thereof hereunder, the Purchaser will have acquired
good and marketable title to and a valid and perfected ownership interest in
such Sale Portfolio, free and clear of any Lien, security interest, charge or
encumbrance (subject only to Permitted Liens); provided that if such item of
Sale Portfolio contains a restriction of transferability, the applicable Loan
Agreement provides that any consents necessary for future assignments shall not
be unreasonably withheld by the applicable Obligor and/or agent, and the rights
to enforce rights and remedies in respect of the same under the applicable Loan
Agreement inure to the benefit of the holder of such Loan Asset (subject to the
rights of any applicable agent or other lenders). No effective financing
statement reflecting the Seller or the Seller’s predecessor in interest, as a
“Debtor”, or other instrument similar in effect covering all or any part of any
Sale Portfolio Purchased hereunder is on file in any recording office, except
such as may have been filed in favor of the Collateral Agent as “Secured Party”
or “Assignee”, in each case, for the benefit of the Secured Parties pursuant to
the Loan and Servicing Agreement.
          (q) Information True and Correct. All information heretofore furnished
by or on behalf of the Seller to the Purchaser or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is true
and complete and does not omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; provided that, solely with respect to written or
electronic information furnished by or on behalf of the Seller which was
provided to the Seller from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Seller; provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.
          (r) ERISA Compliance. The present value of all benefits vested under
each “employee pension benefit plan”, as such term is defined in Section 3 of
ERISA, that is, or at any time during the preceding six years was, maintained by
the Seller or any ERISA Affiliate of the Seller, or open to participation by
employees of the Seller or of any ERISA Affiliate of the Seller, as from time to
time in effect (each, a “Pension Plan”) does not exceed the value of the assets
of the Pension Plan allocable to such vested benefits (based on the value of
such assets as of the last annual valuation date). No prohibited transactions,
failure to meet the minimum

15



--------------------------------------------------------------------------------



 



funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code (with respect to any Pension Plan other than a Multiemployer Plan),
withdrawals or reportable events have occurred with respect to any Pension Plan
that, in the aggregate, could subject the Seller to any material Tax, penalty or
other liability. No notice of intent to terminate a Pension Plan has been filed,
nor has any Pension Plan been terminated under Section 4041(f) of ERISA, nor has
the Pension Benefit Guaranty Corporation instituted proceedings to terminate, or
appoint a trustee to administer, a Pension Plan and no event has occurred or
condition exists that might constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan.
          (s) Investment Company Status. The Seller is an “investment company”
that has elected to be regulated as a “business development company” within the
meaning of the 1940 Act. The Seller conducts its business and other activities
in compliance in all respects with the applicable provisions of the 1940 Act and
any applicable rules, regulations or orders issued by the SEC thereunder.
          (t) Intent of The Seller. The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.
          (u) Value Given. The Seller has received reasonably equivalent value
from the Purchaser in exchange for the Sale of such Sale Portfolio Sold
hereunder. No such Sale has been made for or on account of an antecedent debt
owed by the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.
          (v) Accounting. Other than for tax and consolidated accounting
purposes, the Seller will not account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as a sale of the Sale Portfolio by the Seller to the Purchaser.
          (w) No Broker-Dealers. The Seller is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.
          (x) Special Purpose Entity. The Purchaser is an entity with assets and
liabilities separate and distinct from those of the Seller and any Affiliates
thereof, and the Seller hereby acknowledges that the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Collateral Custodian and
the other Secured Parties are entering into the transactions contemplated by the
Loan and Servicing Agreement in reliance upon the Purchaser’s identity as a
legal entity that is separate from the Seller and from each other Affiliate of
the Seller. Therefore, from and after the date of execution and delivery of this
Agreement, the Seller shall take all reasonable steps, including, without
limitation, all steps that the Administrative Agent and the Collateral Agent may
from time to time request, to maintain the Purchaser’s identity as a separate
legal entity and to make it manifest to third parties that the Purchaser is an
entity with assets and liabilities distinct from those of the Seller and each
other Affiliate thereof and not just a division of the Seller or any such other
Affiliate (other than for tax purposes). Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
shall take all reasonable steps to ensure that the Purchaser has not and will
not

16



--------------------------------------------------------------------------------



 



take, refrain from taking, or fail to take (as applicable) any action described
in Section 9(j) of its limited liability company operating agreement and
Sections 5.01(a), 5.01(b), 5.02(a) and 5.02(b) of the Loan and Servicing
Agreement.
          (y) Sale Agreement. This Agreement and the Loan Assignments
contemplated herein are the only agreements or arrangements pursuant to which
the Seller Sells the Sale Portfolio Sold by it to the Purchaser.
          (z) Security Interest.
          (i) This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Sale Portfolio in favor of the
Purchaser, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Seller;
          (ii) the Loan Assets, along with the related Loan Asset Files,
constitute either a “general intangible,” an “instrument,” an “account,”
“securities entitlement,” “tangible chattel paper”, “certificated security,”
“uncertificated security,” “supporting obligation,” or “insurance” (each as
defined in the applicable UCC), real property and/or such other category of
collateral under the applicable UCC as to which the Seller has complied with its
obligations under this Section 4.1(z).
          (iii) the Seller owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Sale Portfolio Sold by it to the Purchaser hereunder on such Purchase Date, free
and clear of any Lien (other than Permitted Liens) of any Person;
          (iv) the Seller has received all consents and approvals required by
the terms of any Loan Asset, to the Sale thereof and the granting of a security
interest in the Loan Assets hereunder to the Purchaser;
          (v) the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in that portion of the
Sale Portfolio in which a security interest may be perfected by filing granted
hereunder to the Purchaser; provided that filings in respect of real property
shall not be required;
          (vi) other than (i) as expressly permitted by the terms of this
Agreement and the Loan and Servicing Agreement and (ii) the security interest
granted to the Purchaser and the Collateral Agent, on behalf of the Secured
Parties, the Seller has not pledged, assigned, sold, granted a security interest
in or otherwise conveyed any of the Sale Portfolio. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Sale Portfolio
other than any financing statement (A) relating to the security interest granted
to the Purchaser under this Agreement, or (B) that has been terminated and/or
fully and validly assigned to the Collateral Agent on or prior to the date
hereof. The Seller is not aware of the filing of any judgment or tax lien
filings against the Seller;

17



--------------------------------------------------------------------------------



 



          (vii) all original executed copies of each underlying promissory note
or copies of each Loan Asset Register, as applicable, that constitute or
evidence each Loan Asset have been, or subject to the delivery requirements
contained herein, will be delivered to the Collateral Custodian;
          (viii) other than in the case of Noteless Loan Assets, the Seller has
received, or subject to the delivery requirements herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties; provided that the
acknowledgement of the Collateral Custodian set forth in Section 12.11 of the
Loan and Servicing Agreement may serve as such acknowledgement;
          (ix) none of the underlying promissory notes or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;
          (x) with respect to any Sale Portfolio that constitutes a
“certificated security”, such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specifically Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration or transfer by the Purchaser of
such certificated security; and
          (xi) with respect to any Sale Portfolio that constitutes an
“uncertificated security”, that the Seller shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.
          (aa) Notice to Agents and Obligors. The Seller has directed any agent,
administrative agent or Obligor for any Loan Asset to remit all payments and
collections with respect to such Loan Asset directly to the Collection Account.
          (bb) Collections. The Collection Account is the only account to which
Obligors have been instructed to send Interest Collections and Principal
Collections on the Sale Portfolio Sold by the Seller. The Seller acknowledges
that all Interest Collections and Principal Collections received by it or its
Affiliates with respect to the Sale Portfolio Purchased by the Purchaser as
contemplated by this Agreement are held and shall be held in trust for the
benefit of the Purchaser (or its assignees) until deposited into the Collection
Account as required by the Loan and Servicing Agreement.
          (cc) Set-Off, Etc. No Sale Portfolio has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the Seller
or the Obligor thereof, and no Sale Portfolio is subject to compromise,
adjustment, extension, satisfaction,

18



--------------------------------------------------------------------------------



 



subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Sale Portfolio or otherwise,
by the Seller or the Obligor with respect thereto, except for amendments,
extensions or modifications to such Sale Portfolio otherwise permitted under
Section 6.04(a) of the Loan and Servicing Agreement and in accordance with the
Servicing Standard.
          (dd) Full Payment. As of the related Purchase Date thereof, the Seller
has no knowledge of any fact which should lead it to expect that any Sale
Portfolio will not be paid in full.
          (ee) Ownership of the Purchaser. The Seller owns, directly or
indirectly, 100% of the membership interests of the Purchaser, free and clear of
any Lien (other than liens pursuant to the Pledge Agreement). Such membership
interests are validly issued, fully paid and non-assessable, and there are no
options, warrants or other rights to acquire membership interests of the
Purchaser.
          (ff) Confirmation from the Seller. The Seller has provided written
confirmation to the Purchaser that the Seller will not cause the Purchaser to
file a voluntary petition under the Bankruptcy Code.
          (gg) Environmental. With respect to each item of Underlying Collateral
as of the Cut-Off Date for the Loan Asset related to such Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Seller (a) the related
Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the Cut-Off Date for the Loan Asset
related to such Underlying Collateral, the Seller has not received any written
or verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does the Seller have knowledge
or reason to believe that any such notice will be received or is being
threatened.
          (hh) USA PATRIOT Act. Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list, (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

19



--------------------------------------------------------------------------------



 



          (ii) Covenants; Seller Termination Event. All covenants, agreements
and undertakings of the Seller hereunder have been fully performed. No event has
occurred which constitutes a Seller Termination Event and no event has occurred
and is continuing which, with the passage of time or the giving of notice, or
both would constitute a Seller Termination Event (other than any Seller
Termination Event which has previously been disclosed to the Administrative
Agent as such).
          (jj) Opinion. The statements of fact in the section heading
“Assumptions” in the non-consolidation and true sale opinion (the
“Non-Consolidation/True Sale Opinion”) of Rutan & Tucker, LLP, dated as of the
date hereof are true and correct in all respects.
          (kk) Accuracy of Representations and Warranties. Each representation
or warranty by the Seller contained (i) herein or (ii) in any certificate or
other document furnished by the Seller to the Purchaser or the Administrative
Agent in writing pursuant hereto or in connection herewith is, as of its date,
true and correct in all respects.
          (ll) Representations and Warranties for Benefit of the Purchaser’s
Assignees. The Seller hereby makes each representation and warranty contained in
this Agreement and the other Transaction Documents to which it is a party and
that have been executed and delivered on or prior to such Purchase Date to, and
for the benefit of the Purchaser (and its assignees), the Administrative Agent,
the Lenders, the Lender Agents, the Collateral Agent, the Collateral Custodian
and the other Secured Parties as if the same were set forth in full herein.
          It is understood and agreed that the representations and warranties
provided in this Section 4.1 shall survive (x) the Sale of the Sale Portfolio to
the Purchaser and (y) and the grant of a first priority perfected security
interest in, to and under the Sale Portfolio pursuant to the Loan and Servicing
Agreement by the Purchaser. Upon discovery by the Seller or the Purchaser of a
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice thereof to the other
and to the Administrative Agent and each Lender Agent immediately upon obtaining
knowledge of such breach.
     Section 4.2. Representations and Warranties of the Seller Relating to the
Agreement and the Sale Portfolio. The Seller makes the following representations
and warranties, on which the Purchaser relies in acquiring the Sale Portfolio
Purchased hereunder and each of the Secured Parties relies upon in entering into
the Loan and Servicing Agreement. As of each Purchase Date and each Reporting
Date, the Seller represents and warrants to the Purchaser for the benefit of the
Purchaser and each of its successors and assigns that:
          (a) Binding Obligation, Valid Transfer and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Purchaser of all right, title and interest in, to and under all Sale
Portfolio, free and clear of any Lien of any Person claiming through or under
the Seller or its Affiliates, except for Permitted Liens. If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all Sale
Portfolio to the Purchaser which upon the delivery of the Required Loan
Documents and the filing of the financing statements shall be a first priority
perfected security interest in all Sale Portfolio, subject only to Permitted
Liens. Neither the Seller nor any Person claiming through or under the Seller
shall

20



--------------------------------------------------------------------------------



 



have any claim to or interest in the Controlled Accounts; provided if this
Agreement constitutes only a grant of a security interest in such property, then
the Seller shall have the rights in such property as a debtor for purposes of
the UCC.
          (b) Eligibility of Sale Portfolio. (i) Schedule I is an accurate and
complete listing of all the Sale Portfolio as of the related Cut-Off Date and
the information contained therein with respect to the identity of such Sale
Portfolio and the amounts owing thereunder is true and correct as of the related
Cut-Off Date, (ii) each item of the Sale Portfolio Purchased by the Purchaser
hereunder is an Eligible Loan Asset, and (iii) with respect to each item of the
Sale Portfolio all consents, licenses, approvals or authorizations of or
registrations or declarations of any Governmental Authority or any Person
required to be obtained, effected or given by the Seller in connection with the
transfer of an ownership interest or security interest in each item of Sale
Portfolio to the Purchaser have been duly obtained, effected or given and are in
full force and effect.
          (c) No Fraud. Each Eligible Loan Asset was originated without any
fraud or misrepresentation by the Seller or, to the best of the Seller’s
knowledge, on the part of the Obligor.
          It is understood and agreed that the representations and warranties
provided in this Section 4.2 shall survive (x) the Sale of the Sale Portfolio to
the Purchaser, (y) the grant of a first priority perfected security interest in,
to and under the Sale Portfolio pursuant to the Loan and Servicing Agreement by
the Purchaser and (z) the termination of this Agreement and the Loan and
Servicing Agreement. Upon discovery by the Seller or the Purchaser of a breach
of any of the foregoing representations and warranties, the party discovering
such breach shall give prompt written notice thereof to the other and to the
Administrative Agent and each Lender Agent immediately upon obtaining knowledge
of such breach.
     Section 4.3. Representations and Warranties of the Purchaser. The Purchaser
makes the following representations and warranties, on which the Seller relies
in selling the Sale Portfolio Sold hereunder and each of the Secured Parties
relies upon in entering into the Loan and Servicing Agreement. As of each
Purchase Date and each Reporting Date, the Purchaser represents and warrants to
the Seller for the benefit of the Seller and each of its successors and assigns
that:
          (a) Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware or such other jurisdiction as
permitted under the terms of the Transaction Documents, with the power and
authority to own or lease its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and had
at all relevant times, and has, all necessary power, authority and legal right
to acquire and own the Sale Portfolio.
          (b) Due Qualification. The Purchaser is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

21



--------------------------------------------------------------------------------



 



          (c) Power and Authority; Due Authorization; Execution and Delivery.
The Purchaser (i) has all necessary limited liability company power, authority
and legal right to (a) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (b) carry out the terms of this
Agreement and the other Transaction Documents to which it is a party and
(ii) has duly authorized by all necessary limited liability company action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and the Purchase of the Sale Portfolio on the
terms and conditions herein provided. This Agreement and each other Transaction
Document to which the Purchaser is a party have been duly executed and delivered
by the Purchaser.
          (d) No Consent Required. The Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any Governmental Authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement, each Loan Assignment and the Transaction Documents to which it is a
party, except for such as have been obtained, effected or made.
          (e) Binding Obligation. This Agreement and each other Transaction
Document to which the Purchaser is a party constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, subject, as to enforceability, to
applicable Bankruptcy Laws and general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).
          (f) No Violation. The consummation of the transactions contemplated by
this Agreement, each Loan Assignment and the other Transaction Documents to
which it is a party and the fulfillment of the terms hereof and thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Purchaser’s certificate of formation, operating agreement or any contractual
obligation of the Purchaser, (ii) result in the creation or imposition of any
Lien (other than Permitted Liens) upon any of the Purchaser’s properties
pursuant to the terms of any such contractual obligation, other than this
Agreement, or (iii) violate any Applicable Law.
          (g) Value Given. The Purchaser has given reasonably equivalent value
to the Seller in exchange for the Sale of such Sale Portfolio, which amount the
Purchaser hereby agrees is the fair market value of such Sale Portfolio. No such
Sale has been made for or on account of an antecedent debt owed by the Seller
and no such transfer is or may be voidable or subject to avoidance under any
section of the Bankruptcy Code.
          (h) No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Purchaser, threatened against
the Purchaser, before any Governmental Authority (i) asserting the invalidity of
this Agreement, any Loan Assignment or any other Transaction Document to which
the Purchaser is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Transaction Document to which the Purchaser is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

22



--------------------------------------------------------------------------------



 



          (i) Sale Agreement. This Agreement and the Loan Assignments
contemplated herein are the only agreements or arrangements pursuant to which
the Purchaser Purchases the Sale Portfolio Sold to it by the Seller.
          (j) Investment Company Act. The Purchaser is not required to register
as an “investment company” under the provisions of the 1940 Act.
          (k) Compliance with Law. The Purchaser has complied in all respects
with all Applicable Law to which it may be subject, and no item of Sale
Portfolio contravenes any Applicable Law.
          (l) Opinions. The statements of fact in the section heading
“Assumptions” in the Non-Consolidation/True Sale Opinion are true and correct in
all respects.
ARTICLE V.
COVENANTS OF THE SELLER
     Section 5.1. Protection of Title of the Purchaser.
          (a) On or prior to the Closing Date, the Seller shall have filed or
caused to be filed UCC-1 financing statements, naming the Seller as
“Debtor/Seller”, naming the Purchaser as “Secured Party/Buyer”, and naming the
Collateral Agent, for the benefit of the Secured Parties, as “Total Assignee”,
and describing the Sale Portfolio to be acquired by the Purchaser, with the
office of the Secretary of State of the state of the jurisdiction of
organization of the Seller. From time to time thereafter, the Seller shall file
such financing statements and cause to be filed such continuation statements,
all in such manner and in such places as may be required by law (or deemed
desirable by the Purchaser or any assignee thereof) to fully perfect, preserve,
maintain and protect the ownership interest of the Purchaser under this
Agreement and the security interest of the Collateral Agent for the benefit of
the Secured Parties under the Loan and Servicing Agreement, in the Sale
Portfolio acquired by the Purchaser hereunder, as the case may be, and in the
proceeds thereof. The Seller shall deliver (or cause to be delivered) to the
Purchaser, the Collateral Agent, the Collateral Custodian, the Servicer, the
Lenders, the Lender Agents and the Administrative Agent file-stamped copies of,
or filing receipts for, any document filed as provided above, as soon as
available following such filing. The Seller agrees that it will from time to
time, at its expense, take all actions, that the Purchaser, the Collateral Agent
or the Administrative Agent may reasonably request in order to perfect, protect
or more fully evidence the Purchases hereunder and the security and/or interest
granted in the Sale Portfolio, or to enable the Purchaser, the Collateral Agent,
the Administrative Agent or the Secured Parties to exercise and enforce their
rights and remedies hereunder or under any Transaction Document.
          (b) On or prior to each Purchase Date hereunder, the Seller shall take
all steps necessary under all Applicable Law in order to Sell to the Purchaser
the Sale Portfolio being acquired by the Purchaser on such Purchase Date to the
Purchaser so that, upon the Sale of such Sale Portfolio from the Seller to the
Purchaser pursuant to the terms hereof on such Purchase Date, the Purchaser will
have acquired good and marketable title to and a valid and perfected ownership
interest in such Sale Portfolio, free and clear of any Lien, security interest,
charge or

23



--------------------------------------------------------------------------------



 



encumbrance or restrictions on transferability (subject only to Permitted
Liens). On or prior to each Purchase Date hereunder, the Seller shall take all
steps required under Applicable Law in order for the Purchaser to grant to the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest (subject only to Permitted Liens) in the Sale
Portfolio being Purchased by the Purchaser on such Purchase Date and, from time
to time thereafter, the Seller shall take all such actions as may be required by
Applicable Law to fully preserve, maintain and protect the Purchaser’s ownership
interest in, and the Collateral Agent’s first priority perfected security
interest in (subject only to Permitted Liens), the Sale Portfolio which have
been acquired by the Purchaser hereunder.
          (c) The Seller shall direct any agent or administrative agent for any
Sale Portfolio originated or acquired by the Seller to remit all payments and
collections with respect to such Sale Portfolio and direct the Obligor with
respect to such Sale Portfolio to remit all such payments and collections
directly to the Collection Account. The Seller will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made to the Seller or the Servicer or payments to be
made to the Collection Account, unless the Purchaser and the Administrative
Agent have consented to such change. The Seller shall ensure that only funds
constituting payments and collections relating to Sale Portfolio shall be
deposited into the Collection Account. In the event any payments relating to any
Sale Portfolio are remitted directly to the Seller or any Affiliate of the
Seller, the Seller will remit (or will cause all such payments to be remitted)
directly to the Collection Account within one Business Day following receipt
thereof, and, at all times prior to such remittance, the Seller will itself hold
or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Purchaser and its assignees. Until so deposited, all
such Interest Collections and Principal Collections shall be held in trust for
the Purchaser or its assignees by the Seller.
          (d) At any time after the occurrence an Event of Default, the
Purchaser, the Collateral Agent or the Administrative Agent may direct the
Seller or the Servicer to notify the Obligors, at Seller’s expense, of the
Purchaser’s (or its assigns) or the Secured Parties’ interest in the Sale
Portfolio under this Agreement and may direct that payments of all amounts due
or that become due under any or all of the Sale Portfolio be made directly to
the Purchaser (or its assigns), the Collateral Agent or the Administrative
Agent.
          (e) The Seller shall, not earlier than six months and not later than
three months prior to the fifth anniversary of the date of filing of the
financing statement referred to in Section 3.1 or any other financing statement
filed pursuant to this Agreement or in connection with any Purchase hereunder,
unless the Collection Date shall have occurred:
          (i) file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and
          (ii) deliver or cause to be delivered to the Purchaser, the Collateral
Agent, the Administrative Agent and each Lender Agent an opinion of the counsel
for Seller, in form and substance reasonably satisfactory to the Purchaser, the
Collateral Agent and the Administrative Agent, confirming and updating the
opinion delivered pursuant to Section 3.1 with respect to perfection and
otherwise to the effect that the security interest hereunder continues to be an
enforceable and perfected security interest,

24



--------------------------------------------------------------------------------



 



subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.
          (f) The Seller shall not (x) make any change to its corporate name or
use any tradenames, fictitious names, assumed names, “doing business as” names
or other names, move the location of its principal place of business and chief
executive office, change the offices where it keeps records concerning the Sale
Portfolio from the address set forth under its name on the signature pages
hereto, or change the jurisdiction of its incorporation, or (y) move, or consent
to the Collateral Custodian moving, the Required Loan Documents and Loan Asset
Files from the location required under the Transaction Documents, unless, in
each case, the Seller shall provide the Administrative Agent with such Opinions
of Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith and has taken all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Purchaser in the Sale Portfolio.
          (g) The Seller shall at all times maintain each office from which it
services Sale Portfolio and its principal executive office within the United
States of America.
          (h) The Seller shall mark its master data processing records so that,
from and after the time of Sale under this Agreement of Sale Portfolio to the
Purchaser and the grant of a security interest in such Sale Portfolio by the
Purchaser to the Collateral Agent for the benefit of the Secured Parties under
the Loan and Servicing Agreement, the Seller’s master data processing records
(including archives) that refer to such Sale Portfolio shall indicate clearly
that such Sale Portfolio has been Purchased by the Purchaser hereunder and
Pledged by the Purchaser to the Collateral Agent, on behalf of the Secured
Parties, under the Loan and Servicing Agreement. Indication of the Collateral
Agent’s security interest for the benefit of the Secured Parties in the Sale
Portfolio shall be deleted from or modified on the Seller’s computer systems
when, and only when, such Sale Portfolio shall be (i) paid off by the related
Obligor, (ii) purchased or substituted by the Seller in accordance with
Section 6.1 or 6.2 hereof or (iii) released by the Collateral Agent pursuant to
Section 2.16 of the Loan and Servicing Agreement.
          (i) If the Seller fails to perform any of its obligations hereunder,
the Purchaser, the Collateral Agent or the Administrative Agent may (but shall
not be required to) perform, or cause performance of, such obligation; and the
Purchaser’s, the Collateral Agent’s or the Administrative Agent’s costs and
expenses incurred in connection therewith shall be payable by the Seller as
provided in Section 9.1. The Seller irrevocably authorizes the Purchaser, the
Collateral Agent or the Administrative Agent at any time and from time to time
at the Purchaser’s, the Collateral Agent’s or the Administrative Agent’s sole
discretion and appoints the Purchaser, the Collateral Agent and the
Administrative Agent as its attorney-in-fact pursuant to a Power of Attorney
substantially in the form of Exhibit C to act on behalf of the Seller (i) to
file financing statements on behalf of the Seller, as debtor, necessary or
desirable in the Purchaser’s, the Collateral Agent’s or the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Purchaser or the Collateral Agent in the Sale Portfolio
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Sale Portfolio as a financing
statement in such offices as the Purchaser, the Collateral Agent or the
Administrative Agent in their sole discretion

25



--------------------------------------------------------------------------------



 



deem necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Purchaser or the Collateral Agent in the Sale
Portfolio. This appointment is coupled with an interest and is irrevocable.
     Section 5.2. Affirmative Covenants of the Seller.
          From the date hereof until the Collection Date:
          (a) Compliance with Law. The Seller will comply in all respects with
all Applicable Law, including those applicable to the Seller as a result of its
interest in the Sale Portfolio or any part thereof.
          (b) Preservation of Company Existence. The Seller will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.
          (c) Performance and Compliance with Sale Portfolio. The Seller will,
at its expense, timely and fully perform and comply in all respects with all
provisions, covenants and other promises required to be observed by it under the
Sale Portfolio and all other agreements related to such Sale Portfolio.
          (d) Keeping of Records and Books of Account. The Seller will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Sale Portfolio in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all or any portion of the Sale Portfolio.
          (e) Separate Identity. The Seller acknowledges that the Administrative
Agent, the Collateral Agent, the Collateral Custodian, the Lenders, the Lender
Agents and the other Secured Parties are entering into the transactions
contemplated by this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents in reliance upon the Purchaser’s identity as a legal
entity that is separate from the Seller and each other Affiliate of the Seller.
Therefore, from and after the date of execution and delivery of this Agreement,
the Seller will take all reasonable steps including, without limitation, all
steps that the Administrative Agent or the Collateral Agent may from time to
time request to maintain the Purchaser’s identity as a legal entity that is
separate from the Seller and each other Affiliate of the Seller and to make it
manifest to third parties that the Purchaser is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
(other than for tax purposes) and not just a division of the Seller or any such
other Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, the Seller agrees that:
          (i) the Seller will take all other actions necessary on its part to
ensure that the Purchaser is at all times in compliance with the criteria and
the restrictions set forth in Section 9(j) of the limited liability company
operating agreement of the

26



--------------------------------------------------------------------------------



 



Purchaser and Sections 5.01(a), 5.01(b), 5.02(a) and 5.02(b) of the Loan and
Servicing Agreement;
          (ii) the Seller shall maintain corporate records and books of account
separate from those of the Purchaser;
          (iii) the annual financial statements of the Seller shall disclose the
effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall not reflect in any way that the assets
of the Purchaser, including, without limitation, the Sale Portfolio, could be
available to pay creditors of the Seller or any other Affiliate of the Seller;
          (iv) the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Seller as official records;
          (v) the Seller shall maintain an arm’s-length relationship with the
Purchaser and will not hold itself out as being liable for the debts of the
Purchaser;
          (vi) the Seller shall keep its assets and its liabilities wholly
separate from those of the Purchaser;
          (vii) the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Purchaser are available to pay the obligations and debts of the Seller; and
          (viii) to the extent that the Seller services the Loan Assets and
performs other services on the Purchaser’s behalf, the Seller will clearly
identify itself as an agent of the Purchaser in the performance of such duties.
          (f) Taxes. The Seller will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.1(m)).
          (g) Cooperation with Requests for Information or Documents. The Seller
will cooperate fully with all reasonable requests of the Purchaser and its
assigns regarding the provision of any information or documents, necessary or
desirable, including the provision of such information or documents in
electronic or machine-readable format, to allow each of the Purchaser and its
assignees to carry out their responsibilities under the Transaction Documents.
          (h) Payment, Performance and Discharge of Obligations. The Seller will
pay, perform and discharge all of its obligations and liabilities, including,
without limitation, all Taxes, assessments and governmental charges upon its
income and properties, when due, unless and only to the extent that such
obligations, liabilities, Taxes, assessments and governmental charges shall be
contested in good faith and by appropriate proceedings and that, to the extent
required by GAAP, proper and adequate book reserves relating thereto are
established by the Seller and then only to the extent that a bond is filed in
cases where the filing of a bond is necessary to avoid the creation of a Lien
against any of its properties.

27



--------------------------------------------------------------------------------



 



     (i) Notices.
          (i) Income Tax Liability. The Seller will furnish telephonic or
facsimile notice to the Purchaser, the Collateral Agent, the Administrative
Agent and each Lender Agent within 10 Business Days (confirmed in writing within
five Business Days thereafter) of the receipt of revenue agent reports or other
written proposals, determinations or assessments of the Internal Revenue Service
or any other taxing authority which propose, determine or otherwise set forth
positive adjustments (i) to the Tax liability of the Seller or any “affiliated
group” (within the meaning of Section 1504(a)(l) of the Code) of which the
Seller is a member in an amount equal to or greater than $1,000,000 in the
aggregate, or (ii) to the Tax liability of the Purchaser in an amount equal to
or greater than $500,000 in the aggregate. Any such notice shall specify the
nature of the items giving rise to such adjustments and the amounts thereof.
          (ii) Auditors’ Management Letters. Promptly after the receipt thereof,
the Seller will provide the Purchaser, the Collateral Agent, the Administrative
Agent and each Lender Agent with any auditors’ management letters that are
received by the Seller or by its accountants.
          (iii) Representations and Covenants. Promptly, upon receipt of notice
or discovery thereof, the Seller will furnish notice to the Purchaser, the
Collateral Agent, the Administrative Agent and each Lender Agent (i) if any
representation or warranty set forth in Section 4.1 or Section 4.2 was incorrect
at the time it was given or deemed to have been given or (ii) of the breach of
any covenant under Section 5.1, Section 5.2 or Section 5.3 and at the same time
deliver to the Purchaser, the Collateral Agent, the Administrative Agent and
each Lender Agent a written notice setting forth in reasonable detail the nature
of such facts and circumstances. In particular, but without limiting the
foregoing, the Seller shall notify the Purchaser, the Collateral Agent, the
Administrative Agent and each Lender Agent in the manner set forth in the
preceding sentence before any Purchase Date of any facts or circumstances within
the knowledge of the Seller which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made.
          (iv) ERISA. Promptly after receiving notice of any “reportable event”
(as defined in Title IV of ERISA, other than an event for which the reporting
requirements have been waived by regulations) with respect to the Seller (or any
ERISA Affiliate thereof), the Seller will provide a copy of such notice to the
Purchaser, the Collateral Agent, the Administrative Agent and each Lender Agent.
          (v) Proceedings. As soon as possible and in any event within three
Business Days, after the Seller receives notice or obtains knowledge thereof,
the Seller will provide the Purchaser, the Collateral Agent, the Administrative
Agent and each Lender Agent with notice of any settlement of, material judgment
(including a material judgment with respect to the liability phase of a
bifurcated trial) in or commencement of any material labor controversy, material
litigation, material action, material suit or material proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Sale Portfolio, the

28



--------------------------------------------------------------------------------



 



Transaction Documents, the Collateral Agent’s, for the benefit of the Secured
Parties, interest in the Sale Portfolio, or the Purchaser, the Servicer, the
Seller or the Transferor or any of their Affiliates. For purposes of this
Section 5.2(i), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Sale Portfolio, the Transaction
Documents, the Collateral Agent’s, for the benefit of the Secured Parties,
interest in the Sale Portfolio, or the Purchaser in excess of $500,000 shall be
deemed to be material and (ii) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Seller or any of its
Affiliates (other than the Purchaser) in excess of $1,000,000 shall be deemed to
be material.
          (vi) Material Events. The Seller will, promptly upon becoming aware
thereof, notify the Purchaser, the Collateral Agent, the Administrative Agent
and each Lender Agent of any event or other circumstance that is reasonably
likely to have a Material Adverse Effect.
          (vii) Events of Default. The Seller will provide the Purchaser, the
Collateral Agent, the Administrative Agent and each Lender Agent with immediate
written notice of the occurrence of each Event of Default and each Unmatured
Event of Default of which the Seller has knowledge or has received notice. In
addition, no later than two Business Days following the Seller’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Seller will provide to the Purchaser, the Collateral Agent, the
Administrative Agent and each Lender Agent a written statement of a Responsible
Officer of the Seller setting forth the details of such event and the action
that the Seller proposes to take with respect thereto.
          (viii) Seller Termination Event and Seller Purchase Event. The Seller
will provide the Purchaser, the Collateral Agent, the Administrative Agent and
each Lender Agent with immediate written notice of the occurrence of each Seller
Termination Event and each Seller Purchase Event of which the Seller has
knowledge or has received notice.
          (j) Other. The Seller will furnish to the Purchaser, the Collateral
Agent, the Administrative Agent and each Lender Agent promptly, from time to
time such other information, documents, records or reports respecting the Sale
Portfolio or the condition or operations, financial or otherwise, of the Seller
as the Purchaser, the Collateral Agent, the Administrative Agent and each Lender
Agent may from time to time reasonably request in order to protect the interests
of the Purchaser, the Administrative Agent, the Collateral Agent, the Lenders,
the Lender Agents or the Secured Parties under or as contemplated by this
Agreement and the other Transaction Documents.
          (k) Costs and Expenses. The Seller shall pay all reasonable,
documented costs and disbursements in connection with the performance of its
obligations hereunder.
          (l) Annual Certificates. On each anniversary of the Closing Date, the
Seller shall deliver an Officer’s Certificate, in form and substance acceptable
to the Purchaser, the Administrative Agent and each Lender Agent, providing
(i) a certification, based upon a review and summary of UCC search results
reasonably satisfactory to the Purchaser and the

29



--------------------------------------------------------------------------------



 



Administrative Agent, that there is no other interest in the Sale Portfolio
perfected by filing of a UCC financing statement other than in favor of the
Purchaser and the Collateral Agent pursuant to the terms of the Transaction
Documents and (ii) a certification, based upon a review and summary of tax and
judgment lien searches satisfactory to the Purchaser and the Administrative
Agent, that there is no other interest in the Sale Portfolio based on any tax or
judgment lien.
          (m) Opinion. The Seller will comply in all respects with any
requirements for future action set forth in the section heading “Assumptions” in
the Non-Consolidation/True Sale Opinion, with respect to the Transaction
Documents.
          (n) Copies of Other Information. The Seller will deliver to the
Purchaser, the Collateral Agent, the Administrative Agent and each Lender Agent:
          (i) promptly, but in any event within ten Business Days after the
filing thereof, a copy of (a) each report or other filing made by the Seller or
any of its Affiliates with the Securities and Exchange Commission (the “SEC”)
and required by the SEC to be delivered to the shareholders of the Seller or any
such Affiliate, and (b) each report and final registration statement of the
Seller or any Affiliate filed with the SEC; and
          (ii) promptly, from time to time, such other information, documents,
records or reports respecting the Sale Portfolio or the conditions or
operations, financial or otherwise, of the Seller (including, without
limitation, reports and notices relating to the Seller’s actions under and
compliance with ERISA and the 1940 Act) as the Purchaser, the Collateral Agent,
the Administrative Agent or each Lender Agent may from time to time request in
order to perform their obligations hereunder or under any other Transaction
Document or to protect the interests of the Purchaser under or as contemplated
by this Agreement and the other Transaction Documents.
          (o) Disregarded Entity. The Seller shall cause the Purchaser to be
disregarded as an entity separate from its owner pursuant to Treasury
Regulation Section 301.7701-3(b) and shall cause that neither the Purchaser nor
any other Person on its behalf shall make an election to be treated as other
than an entity disregarded from its owner under Treasury Regulation Section
301.7701-3(c).
     Section 5.3. Negative Covenants of the Seller.
          From the date hereof until the Collection Date:
          (a) Sale Portfolio Not to be Evidenced by Instruments. The Seller will
take no action to cause any Sale Portfolio that is not, as of the related
Purchase Date, as the case may be, evidenced by an instrument, to be so
evidenced except in connection with the enforcement or collection of such Sale
Portfolio.
          (b) Security Interests. Except as otherwise permitted herein and in
the Loan and Servicing Agreement, the Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on any Sale Portfolio Sold by the Seller to the Purchaser hereunder,
whether now existing or hereafter transferred hereunder, or any interest,
therein, and the Seller will not sell, pledge, assign or suffer to exist any
Lien (except for

30



--------------------------------------------------------------------------------



 



Permitted Liens) on its interest in the Sale Portfolio Sold by the Seller to the
Purchaser hereunder. The Seller will promptly notify the Purchaser, the
Collateral Agent, each Lender Agent and the Administrative Agent of the
existence of any Lien on any Sale Portfolio and the Seller shall defend the
right, title and interest of the Purchaser and the Collateral Agent, on behalf
of the Secured Parties, in, to and under the Sale Portfolio against all claims
of third parties; provided, that nothing in this Section 5.3(b) shall prevent or
be deemed to prohibit the Seller from suffering to exist Permitted Liens upon
any of the Sale Portfolio.
          (c) Mergers, Acquisitions, Sales, Etc. The Seller will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, or sell or assign with or
without recourse any Sale Portfolio or any interest therein (other than in the
ordinary course of business or as permitted pursuant to this Agreement or the
Transaction Documents).
          (d) Transfer of Purchaser Membership Interests. The Seller shall not
transfer, pledge, participate or otherwise encumber its membership interests in
the Purchaser without the prior written consent of the Administrative Agent and
the delivery of an acceptable (in the Administrative Agent’s reasonable
discretion) non-consolidation opinion (except pursuant to the terms of the
Pledge Agreement).
          (e) Restricted Payments. The Seller shall not cause or permit the
Purchaser to make any Purchaser Restricted Junior Payment except that, so long
as no Event of Default has occurred or would result therefrom and no Unmatured
Event of Default has occurred and is continuing or would result therefrom, the
Purchaser may declare and make distributions to its member on its membership
interests.
          (f) Accounting of Purchases. Other than for tax and consolidated
accounting purposes, the Seller will not account for or treat (whether in
financial statements or otherwise) the transactions contemplated hereby in any
manner other than as a sale of the Loan Assets to the Purchaser.
          (g) ERISA Matters. The Seller will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Seller or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly, in any liability to the Seller, or
(e) permit to exist any occurrence of any reportable event described in Title IV
of ERISA with respect to any Pension Plan other than an event for which the
reporting requirements have been waived by regulations.

31



--------------------------------------------------------------------------------



 



          (h) Extension or Amendment of Sale Portfolio. The Seller will not,
except as otherwise permitted in Section 6.04(a) of the Loan and Servicing
Agreement, extend, amend or otherwise modify, or permit the Servicer to extend,
amend or otherwise modify, the terms of any Sale Portfolio.
          (i) Limitation on Financing Activities. The Seller shall not, directly
or indirectly, advance or loan to the Purchaser any funds pursuant to any
financial accommodation. For the avoidance of doubt, this clause (i) shall not
prohibit the Seller from contributing Loan Assets to the Purchaser as
contemplated herein or providing cash equity contributions to the Purchaser.
          (j) Organizational Documents. The Seller will not cause or permit the
Purchaser to amend, modify, waive or terminate any provision of the Purchaser’s
operating agreement without the prior written consent of the Administrative
Agent.
ARTICLE VI.
REPURCHASES AND SUBSTITUTION BY THE SELLER
     Section 6.1. Repurchase of Loan Assets. In the event of the occurrence of a
Seller Purchase Event, the Seller will within 10 Business Days of the discovery
by or notice (from any Person) to the Seller of the Seller Purchase Event,
(i) purchase each Loan Asset hereunder which is affected by or related to such
Seller Purchase Event from the Purchaser, and the Seller shall pay to the
Purchaser (by means of a deposit to the Collection Account) the Repurchase Price
of such Loan Asset as of the date of the purchase thereof from the Purchaser or
(ii) with the consent of the Administrative Agent and subject to the
satisfaction of the conditions in Section 6.2, substitute for such Loan Asset, a
Substitute Eligible Loan Asset. It is understood and agreed that the obligation
of the Seller to purchase the Loan Assets or substitute a Substitute Eligible
Loan Asset for the Loan Assets which are affected by or related to such Seller
Purchase Event is not intended to, and shall not, constitute a guaranty of the
collectability or payment of any Loan Asset which is not collected, not paid or
uncollectible on account of the insolvency, bankruptcy or financial inability to
pay of the related Obligor. Upon deposit in the Collection Account of the
Repurchase Price for any Loan Asset purchased by the Seller, the Purchaser
shall, automatically and without further action be deemed to transfer, assign
and set over to the Seller, without recourse, representation or warranty of any
kind, except as to the absence of Liens, charges or encumbrances created by or
arising solely as a result of actions of the Purchaser or the Collateral Agent,
all the right, title and interest of the Purchaser, in, to and under such Loan
Asset and all future monies due or to become due with respect thereto, the
Underlying Collateral, all Proceeds of such Loan Asset and Recoveries and
Insurance Proceeds relating thereto, all rights to security for such Loan Asset
and all Proceeds and products of the foregoing. The Purchaser shall (and shall
request the Collateral Agent to), at the sole expense of the Seller, execute
such documents and instruments of transfer as may be prepared by the Seller and
take such other actions as may be reasonably requested by the Seller in order to
effect the transfer of such Loan Asset pursuant to this Section 6.1. Such Sale
shall be a sale outright, and not for security.

32



--------------------------------------------------------------------------------



 



     Section 6.2. Substitution of Loan Assets.
          (a) The Seller shall have the right, but not the obligation, subject
to the prior written consent of the Administrative Agent and the Purchaser, in
their sole discretion, to substitute one or more Eligible Loan Assets
(“Substitute Eligible Loan Asset”) for a Loan Asset (each such act, a
“Substitution”).
          (b) The Substitution shall not occur unless the following conditions
are satisfied as of the date of such Substitution:
          (i) the Seller has recommended to the Purchaser and the Administrative
Agent (with a copy to the Collateral Agent and the Collateral Custodian) in
writing that the Loan Asset to be replaced should be replaced (each, a “Replaced
Loan Asset”);
          (ii) no event has occurred, or would result from such Substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such Substitution, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency;
          (iii) each Substitute Eligible Loan Asset is an Eligible Loan Asset on
the date of Substitution;
          (iv) solely in the case of Substitutions pursuant to this Section 6.2
undertaken because a Seller Purchase Event has occurred, the sum of the Advance
Date Assigned Value multiplied by the Outstanding Balances of such Substitute
Eligible Loan Assets shall be equal or greater than the sum of the Advance Date
Assigned Value of the Replaced Loan Assets multiplied by the Outstanding Balance
thereof;
          (v) all representations and warranties contained in Sections 4.1 and
4.2 shall be true and correct in all respects as of the date of Substitution
(other than any representation and warranty that is made as of a specific date);
          (vi) no selection procedures adverse to the interests of the
Purchaser, the Administrative Agent, the Lenders, the Lender Agents or the other
Secured Parties were utilized by the Seller in the selection of the Loan Asset
to be replaced by the Substitute Eligible Loan Asset;
          (vii) the Outstanding Balance of all Loan Assets (other than Warranty
Loan Assets), sold pursuant to Section 2.07(b) of the Loan and Servicing
Agreement, substituted pursuant to this Section 6.2 or released pursuant to
Section 2.07(g) of the Loan and Servicing Agreement for dividend from the
Purchaser to the Seller during the 12-month period (or such lesser number of
months as shall have elapsed as of such date) immediately preceding the proposed
date of Substitution does not exceed 10% of the highest aggregate Outstanding
Balance of any month during such 12-month period (or such lesser number of
months as shall have elapsed as of such date);

33



--------------------------------------------------------------------------------



 



          (viii) each Loan Asset that is replaced pursuant to the terms of this
Section 6.2 shall be substituted only with another Eligible Loan Asset that
meets the foregoing conditions;
          (ix) all terms, provisions, representations, warranties and covenants
hereunder with respect to Loan Assets that have been Sold by the Seller to the
Purchaser hereunder shall apply equally to Substitute Eligible Loan Assets; and
          (x) the Seller shall deliver to the Purchaser on the date of such
Substitution a certificate of a Responsible Officer certifying that each of the
foregoing is true and correct as of such date.
          (c) In addition, in connection with such Substitution, the Seller
shall deliver or cause to be delivered to the Collateral Custodian the related
Required Loan Documents. On the date any such Substitution is completed, the
Purchaser shall, automatically and without further action, release and shall
transfer to the Seller, free and clear of any Lien created pursuant to this
Agreement, all of the right, title and interest of the Purchaser in, to and
under such Replaced Loan Asset, and the Purchaser shall be deemed to represent
and warrant that it has the company authority and has taken all necessary
company action to accomplish such transfer, but without any other representation
and warranty, express or implied.
     Section 6.3. Repurchase Limitations. The Seller and the Purchaser agree
that the Seller and any Affiliate of the Seller may repurchase any Sale
Portfolio only from the Purchaser in the case of a repurchase or Substitution of
any Sale Portfolio pursuant to Sections 6.1 or 6.2.
ARTICLE VII.
ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO
     Section 7.1. Rights of the Purchaser.
          (a) After the occurrence or declaration of the Facility Maturity Date,
the Seller hereby authorizes the Purchaser, the Servicer, the Collateral Agent
and the Administrative Agent and/or their respective designees or assignees to
take any and all steps in Seller’s name and on behalf of the Seller that the
Purchaser, the Servicer, the Collateral Agent or the Administrative Agent and/or
their respective designees or assignees determine are necessary or appropriate
to collect all amounts due under any and all Sale Portfolio and to enforce or
protect the Purchaser’s, the Collateral Agent’s and the Administrative Agent’s
rights under this Agreement, including endorsing the name of the Seller on
checks and other instruments representing Interest Collections and Principal
Collections and enforcing such Sale Portfolio.
          (b) Except as set forth in Sections 6.1 and 6.2 with respect to the
repurchase or Substitution of certain Loan Assets, the Purchaser shall have no
obligation to account for, replace, substitute or return any Sale Portfolio to
the Seller. The Purchaser shall have no obligation to account for or to return
Interest Collections or Principal Collections, or any interest or other finance
charge collected pursuant thereto, to the Seller, irrespective of whether such

34



--------------------------------------------------------------------------------



 



Interest Collections and Principal Collections and charges are in excess of the
Purchase Price for such Sale Portfolio.
          (c) The Purchaser shall have the right to further assign, transfer,
deliver, hypothecate, subdivide or otherwise deal with the Sale Portfolio and
all of the Purchaser’s right, title and interest in, to and under this
Agreement, pursuant to the Loan and Servicing Agreement.
          (d) The Purchaser shall have the sole right to retain any gains or
profits created by buying, selling or holding the Sale Portfolio and shall have
the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.
     Section 7.2. Rights With Respect to Loan Asset Files.
          At any time when a Servicer other than Fifth Street Finance Corp. has
been designated pursuant to Article VI of the Loan and Servicing Agreement, the
Seller shall, at the Purchaser’s, the Collateral Agent’s, the Collateral
Custodian’s or the Administrative Agent’s request, assemble all of the Loan
Asset Files which evidence the Sale Portfolio originated by the Seller, or which
are otherwise necessary or desirable to collect such Sale Portfolio, and make
the same available to the Purchaser, the Collateral Agent, the Collateral
Custodian or the Administrative Agent at a place selected by the Purchaser, the
Collateral Agent, the Collateral Custodian, the Administrative Agent or their
designee.
     Section 7.3. Notice to Collateral Agent, Administrative Agent and each
Lender Agent.
          The Seller agrees that, concurrently with its delivery to the
Purchaser, copies of all notices, reports, documents and other information
required to be delivered by the Seller to the Purchaser hereunder shall be
delivered by the Seller to the Collateral Agent, the Administrative Agent and
each Lender Agent.
ARTICLE VIII.
SELLER TERMINATION EVENTS
     Section 8.1. Seller Termination Events.
          (a) If any of the following events (each a “Seller Termination Event”)
shall have occurred:
          (i) the Seller shall fail to pay (A) any amount due pursuant to
Section 6.1 in accordance with the provisions thereof or (B) any other amount
required to be paid by the Seller hereunder within two Business Days of the date
when due; or
          (ii) the Seller shall fail to observe or perform any covenant or
agreement in any material respect applicable to it contained herein (other than
as specified in paragraph (i) of this Section 8.1); and such failure shall
continue unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Seller by
the Administrative Agent, the Collateral Agent (at the

35



--------------------------------------------------------------------------------



 



direction of the Administrative Agent) or the Purchaser and (ii) the date on
which the Seller acquires knowledge thereof; or
          (iii) any representation, warranty or certification made by the Seller
in this Agreement or in any statement, record, certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect when made or deemed made in any material respect and shall not have
been corrected within 30 Days after the earlier to occur of (i) the date on
which written notice of such incorrectness requiring the same to be remedied
shall have been given to the Seller by the Administrative Agent, the Collateral
Agent (at the direction of the Administrative Agent) or the Purchaser and (ii)
the date on which a Responsible Officer of the Seller acquires knowledge
thereof; provided that a Seller Termination Event shall not be deemed to have
occurred under this paragraph (iii) based upon a Seller Purchase Event if the
Seller shall have complied with the provisions of Section 6.1 in respect
thereof; or
          (iv) (A) a court having jurisdiction in the premises shall enter a
decree or order for relief in respect of the Seller in an involuntary case under
the Bankruptcy Code or any other Bankruptcy Laws, which decree or order is not
stayed or any other similar relief shall be granted under any applicable federal
or state law now or hereafter in effect and shall not be stayed; (B) (1) any
involuntary case is commenced against the Seller under any Bankruptcy Law now or
hereafter in effect, a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Seller, or over all or
a substantial part of the property of the Seller, shall have been entered, an
interim receiver, trustee or other custodian of the Seller for all or a
substantial part of the property of the Seller is involuntarily appointed, a
warrant of attachment, execution or similar process is issued against any
substantial part of the property of the Seller, and (2) any event referred to in
clause (B)(1) above continues for 60 days unless dismissed, bonded or disclosed;
(C) the Seller shall at its request have a decree or an order for relief entered
with respect to it or commence a voluntary case under any Bankruptcy Law now or
hereafter in effect, or shall consent to the entry of a decree or an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such Bankruptcy Law, consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; (D) the making by the Seller of any general
assignment for the benefit of creditors; (E) the inability or failure of the
Seller generally to pay its debts as such debts become due; or (F) the board of
directors of the Seller authorizes action to approve any of the foregoing; or
          (v) the occurrence of (A) an Event of Default set forth in
Section 7.01 of the Loan and Servicing Agreement (past any applicable notice or
cure period provided in the definition thereof) or (B) the Facility Maturity
Date; or
          (vi) the Seller has been terminated as Servicer following a Servicer
Termination Event with respect to the Servicer under the Loan and Servicing
Agreement; or

36



--------------------------------------------------------------------------------



 



          (vii) a notice of Lien shall have been filed by the Pension Benefit
Guaranty Corporation against the Seller under Section 430(k) of the Code or
Section 303(k) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 430(k) of the Code or Section 303(k) of ERISA
applies unless there shall have been delivered to the Administrative Agent and
each Lender Agent proof of release of such Lien; or
          (viii) any Lien in an amount equal to or greater than $1,000,000 has
been asserted against or imposed on, any real or personal property of the Seller
pursuant to the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9607(1), or any equivalent or comparable state law,
relating to or arising from the costs of, response to, or investigation,
remediation or monitoring of, any environmental contamination resulting from the
current or past operations of the Seller; or
          (ix) a Federal tax notice of Lien, in an amount equal to or greater
than $1,000,000, shall have been filed against the Seller unless there shall
have been delivered to the Administrative Agent and each Lender Agent proof of
release of such Lien;
then, (A) in the case of any Seller Termination Event described in paragraph
(iv), (v)(A), (vi), (vii), (viii) or (ix) above, the obligation of the Purchaser
to Purchase Sale Portfolio from the Seller shall thereupon automatically
terminate without further notice of any kind, which is hereby waived by the
Seller, (B) in the case of any Seller Termination Event described in paragraph
(v)(B) above, the obligation of the Purchaser to Purchase Sale Portfolio from
the Seller shall thereupon terminate without notice of any kind, which is hereby
waived by the Seller unless both the Purchaser and the Seller agree in writing
that such event shall not trigger an Early Termination (as hereinafter defined)
hereunder, and (C) in the case of any other Seller Termination Event, so long as
such Seller Termination Event shall be continuing, the Purchaser or the
Administrative Agent may terminate its obligation to Purchase Sale Portfolio
from the Seller by written notice to the Seller (any termination pursuant to
clause (A), (B) or (C) of this Article VIII is herein called an “Early
Termination”); provided, that, in the event of any involuntary petition or
proceeding as described in paragraphs (iv)(A) and (iv)(B) above, the Purchaser
shall not Purchase Sale Portfolio from the Seller unless such involuntary
petition or proceeding is dismissed, bonded or discharged within 60 days of the
filing of such petition or the commencement of such proceeding.
     Section 8.2. Survival of Certain Provisions.
          Notwithstanding any provision contained herein to the contrary, the
Seller’s and the Purchaser’s representations, covenants and obligations set
forth in Articles IV, V, VI, and VII, as applicable, create and constitute the
continuing obligation of the parties hereto in accordance with its terms, and
shall remain in full force and effect until the Collection Date; provided, that
the rights and remedies with respect to any breach of any representation and
warranty made or deemed made by the Seller pursuant to Articles III and IV and
the provisions of Sections 6.1 and 6.2, the rights and obligations under
Article VII, the indemnification provisions of Article IX and the provisions of
Sections 5.1, 10.2, 10.8, 10.9, 10.10, 10.12, 10.13, 10.14 and 10.17 shall be
continuing and shall survive any termination of this Agreement.

37



--------------------------------------------------------------------------------



 



ARTICLE IX.
INDEMNIFICATION.
     Section 9.1. Indemnification by the Seller.
          (a) Without limiting any other rights which the Purchaser, any
assignee of the Purchaser or any such Persons’ respective shareholders,
officers, employees, agents, or Affiliates (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
any Indemnified Party from and against any and all costs, expenses, losses,
damages, claims, and liabilities, including attorneys’ fees and disbursements
(all of the foregoing, being collectively referred to as, “Indemnified
Amounts”), awarded against or incurred by such Indemnified Party or other
non-monetary damages of any such Indemnified Party or any of them arising out of
or as a result of this Agreement excluding, however, (a) any such amounts
resulting solely from any gross negligence, bad faith or willful misconduct on
the part of the applicable Indemnified Party or (b) Loan Assets that are
uncollectible due to the Obligor’s financial inability to pay. Without limiting
the foregoing, the Seller shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from any of the following (to the extent not
resulting from the conditions set forth in (a) or (b) above):
          (i) any Person’s use, ownership or operation of any Underlying
Collateral to the extent that such use, ownership or operation took place prior
to the Purchase Date with respect to the related Sale Portfolio;
          (ii) any action taken by the Seller, other than in accordance with
this Agreement, in respect of any portion of the Sale Portfolio;
          (iii) any Taxes (other than Taxes based upon the net or gross income
of an Indemnified Party and Taxes that would constitute Excluded Amounts) that
may at any time be asserted against any Indemnified Party with respect to the
transactions contemplated in this Agreement, including, without limitation, any
sales, gross receipts, general corporation, tangible or intangible personal
property, privilege, stamp or license Taxes and costs and expenses in defending
against the same, arising by reason of the acts to be performed by the Seller
under this Agreement and imposed against such Indemnified Party. Without
limiting the foregoing, in the event that the Purchaser, the Collateral Agent,
the Collateral Custodian, the Account Bank, the Servicer, any Lender, any Lender
Agent or the Administrative Agent receives actual notice of any Transfer Taxes
arising out of the Sale of any Sale Portfolio from the Seller to the Purchaser
under this Agreement, on written demand by such party, or upon the Seller
otherwise being given notice thereof, the Seller shall pay, and otherwise
indemnify and hold the Purchaser, the Collateral Agent, the Collateral
Custodian, the Account Bank, the Servicer, each Lender, each Lender Agent and
the Administrative Agent harmless, on an after-tax basis, from and against any
and all such Transfer Taxes (it being understood that the Purchaser, the
Collateral Agent, the Collateral Custodian, the Account Bank, the Servicer, the
Lenders, the Lender Agents and the Administrative Agent shall have no
contractual obligation to pay such Transfer Taxes);

38



--------------------------------------------------------------------------------



 



          (iv) the failure by the Seller to pay when due any Taxes due by the
Seller for which the Seller is liable, including without limitation, sales,
excise or personal property Taxes payable in connection with the Sale Portfolio;
          (v) the gross negligence, willful misconduct or bad faith of the
Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of the Seller’s obligations and duties under this Agreement;
          (vi) any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any of the other Transaction
Documents to which it is a party or any failure by the Seller or any Affiliate
thereof to perform its respective duties under any Sale Portfolio;
          (vii) the failure of any Sale Portfolio to comply with all
requirements of Applicable Law as of its Purchase Date;
          (viii) the failure by the Seller to comply with all requirements of
Section 6.1 hereof;
          (ix) the failure by the Seller to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, any Transaction Document or with any Applicable Law;
          (x) any representation or warranty made or deemed made by the Seller,
or any of its officers, under or in connection with this Agreement or any other
Transaction Document, which shall have been false, incorrect or misleading in
any respect when made or deemed made or delivered;
          (xi) the failure to vest and maintain vested in the Purchaser an
undivided ownership interest in the Sale Portfolio, together with all Interest
Collections and Principal Collections, free and clear of any Lien (other than
Permitted Liens) whether existing at the time of any Purchase or at any time
thereafter;
          (xii) the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Sale Portfolio, whether at the time of any Purchase or at any
subsequent time;
          (xiii) any dispute, claim, offset or defense (other than the discharge
in bankruptcy of the Obligor) of the Obligor to the payment with respect to any
Sale Portfolio (including, without limitation, a defense based on the Sale
Portfolio not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);
          (xiv) any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Seller to qualify to do business or file any notice
or business activity report or any similar report;

39



--------------------------------------------------------------------------------



 



          (xv) any action taken by the Seller in the enforcement or collection
of any Sale Portfolio which results in any claim, suit or action of any kind
pertaining to the Sale Portfolio or which reduces or impairs the rights of the
Purchaser with respect to any Loan Asset or the value of any such Loan Asset;
          (xvi) any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Seller or the Sale Portfolio
including any vicarious liability;
          (xvii) the commingling of Interest Collections and Principal
Collections on the Sale Portfolio at any time with other funds of the Seller;
          (xviii) any investigation, litigation or proceeding related to this
Agreement or the use of proceeds by the Seller or the security interest in the
Sale Portfolio granted hereunder;
          (xix) any failure by the Purchaser to give reasonably equivalent value
to the Seller in consideration for the transfer by the Seller to the Purchaser
of any item of the Sale Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;
          (xx) the failure of the Seller or any of its agents or representatives
to remit to the Purchaser Interest Collections and Principal Collections on the
Sale Portfolio remitted to the Seller or any such agent or representative as
provided in this Agreement; or
          (xxi) failure or delay in assisting a successor Servicer in assuming
each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio in accordance with the Loan and Servicing Agreement, or
failure or delay in complying with instructions from the Administrative Agent
with respect thereto.
          (b) Any amounts subject to the indemnification provisions of this
Section 9.1 shall be paid by the Seller to the Indemnified Party within two
Business Days following such Person’s demand therefor.
          (c) If for any reason the indemnification provided above in this
Section 9.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party, on the one hand, and the
Seller as the case may be, on the other hand, but also the relative fault of
such Indemnified Party as well as any other relevant equitable considerations.
          (d) Indemnification under this Section 9.1 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of

40



--------------------------------------------------------------------------------



 



such Tax or refund on the amount of Tax measured by net income or profits that
is or was payable by the Indemnified Party.
          (e) The obligations of the Seller under this Section 9.1 shall survive
the termination of this Agreement.
     Section 9.2. Assignment of Indemnities.
          The Seller acknowledges that, pursuant to the Loan and Servicing
Agreement, the Purchaser shall assign its rights of indemnity hereunder to the
Collateral Agent, on behalf of the Secured Parties. Upon such assignment,
(a) the Collateral Agent, on behalf of the Secured Parties, shall have all
rights of the Purchaser hereunder and may in turn assign such rights, and
(b) the obligations of the Seller under this Article IX shall inure to the
Collateral Agent, on behalf of the Secured Parties. The Seller agrees that, upon
such assignment, the Collateral Agent, on behalf of the Secured Parties, may
enforce directly, without joinder of the Purchaser, the indemnities set forth in
this Article IX.
ARTICLE X.
MISCELLANEOUS
     Section 10.1. Liability of the Seller. The Seller shall be liable in
accordance herewith only to the extent of the obligations in this Agreement
specifically undertaken by the Seller and with respect to its representations
and warranties expressly set forth hereunder.
     Section 10.2. Limitation on Liability. Except with respect to any claim
arising solely out of the willful misconduct or gross negligence of the Lenders,
the Lender Agents, the Collateral Agent, the Collateral Custodian, the
Administrative Agent or any other Secured Party, no claim may be made by the
Seller or any other Person against the Lenders, the Lender Agents, the
Collateral Agent, the Collateral Custodian, the Administrative Agent or any
other Secured Party or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and the Seller hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
     Section 10.3. Amendments; Limited Agency. Except as provided in this
Section 10.3, no amendment, waiver or other modification of any provision of
this Agreement shall be effective unless signed by the Purchaser and the Seller
and consented to in writing by the Administrative Agent, the Collateral Agent
and the Required Lenders. The Purchaser shall provide not less than ten Business
Days’ prior written notice of any such amendment to the Administrative Agent,
the Collateral Agent, each Lender and each Lender Agent.
     Section 10.4. Waivers; Cumulative Remedies. No failure or delay on the part
of the Purchaser (or any assignee thereof) or the Seller, in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise

41



--------------------------------------------------------------------------------



 



thereof or the exercise of any other power, right, privilege or remedy. The
powers, rights, privileges and remedies herein provided are cumulative and not
exhaustive of any powers, rights, privileges and remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which it is given.
     Section 10.5. Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile and e-mail shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.
     Section 10.6. Merger and Integration. Except as specifically stated
otherwise herein, this Agreement, the Loan and Servicing Agreement and the other
Transaction Documents set forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement, the Loan and Servicing Agreement and the
Transaction Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.
     Section 10.7. Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.
     Section 10.8. GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.
     Section 10.9. Consent to Jurisdiction; Service of Process.
          (a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

42



--------------------------------------------------------------------------------



 



          (b) Each of the Seller and the Purchaser agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Seller or the Purchaser, as applicable, at its
address specified in Section 10.5. Nothing in this Section 10.9 shall affect the
right of the Seller or the Purchaser to serve legal process in any other manner
permitted by law.
     Section 10.10. Costs, Expenses and Taxes.
          (a) In addition to the rights of indemnification granted to the
Purchaser and its Affiliates and officers, directors, employees and agents
thereof under Article IX hereof, the Seller agrees to pay on demand all
out-of-pocket costs and expenses of the Purchaser or its assignees incurred in
connection with the preparation, execution, delivery, enforcement,
administration (including periodic auditing), renewal, amendment or modification
of, any waiver or consent issued in connection with, this Agreement and the
other documents to be delivered hereunder or in connection herewith, including,
without limitation, the fees and out-of-pocket expenses of counsel with respect
thereto and with respect to advising the Purchaser or its assignees as to its
rights and remedies under this Agreement and the other documents to be delivered
hereunder or in connection herewith, and all out-of-pocket costs and expenses,
if any (including counsel fees and expenses), incurred by the Purchaser or its
assignees in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder or in connection herewith.
          (b) The Seller shall pay on demand any and all stamp, sales, excise
and other Taxes and fees payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, filing and recording of
this Agreement and the other documents to be delivered hereunder.
          (c) The Seller shall pay on demand all other out-of-pocket costs,
expenses and Taxes (excluding Taxes imposed on or measured by net income)
incurred by the Purchaser or its assignees in connection with the execution,
delivery, filing and recording of this Agreement and the other documents to be
delivered hereunder, including, without limitation, all costs and expenses
incurred by the Purchaser or its assignees in connection with periodic audits of
the Seller’s books and records.
     Section 10.11. Counterparts. For the purpose of facilitating the execution
of this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or e-mail in portable document format (.pdf)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     Section 10.12. Bankruptcy Non-Petition and Limited Recourse; Claims. The
Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Purchaser any Bankruptcy Proceeding so long
as there shall not have elapsed one year and one day (or such longer preference
period as shall then be in effect) since the Collection Date. The Seller hereby
acknowledges that (i) the Purchaser has no assets other than the Sale Portfolio,
(ii) the Purchaser shall, immediately upon Purchase hereunder, grant a security
interest in the Sale

43



--------------------------------------------------------------------------------



 



Portfolio to the Collateral Agent, on behalf of the Secured Parties, pursuant to
the Loan and Servicing Agreement, and (iii) Available Collections generated by
the Sale Portfolio will be applied to payment of the Purchaser’s obligations
under the Loan and Servicing Agreement. In addition, the Seller shall have no
recourse for any amounts payable or any other obligations arising under this
Agreement against any officer, member, director, employee, partner, Affiliate or
security holder of the Purchaser or any of its successors or assigns.
     Section 10.13. Binding Effect; Assignability.
          (a) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
          (b) Notwithstanding anything to the contrary contained herein, this
Agreement may not be assigned by the Purchaser or the Seller except as permitted
by this Section 10.13 or the Loan and Servicing Agreement. Simultaneously with
the execution and delivery of this Agreement, the Purchaser will assign all of
its right, title and interest in this Agreement to the Collateral Agent, for the
benefit of the Secured Parties, to which assignment the Seller hereby expressly
consents. Upon assignment, the Seller agrees to perform its obligations
hereunder for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, under the Loan and Servicing Agreement and the Collateral
Agent, in such capacity, shall be a third party beneficiary hereof. Upon such
assignment, the Collateral Agent, for the benefit of the Secured Parties, under
the Loan and Servicing Agreement may enforce the provisions of this Agreement,
exercise the rights of the Purchaser and enforce the obligations of the Seller
hereunder without joinder of the Purchaser.
          (c) The Administrative Agent, each Lender Agent, each Lender, the
Collateral Custodian, the Collateral Agent and the other Secured Parties shall
be third-party beneficiaries of this Agreement.
     Section 10.14. Waiver of Setoff.
          (a) The Seller’s obligations under this Agreement shall not be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the Seller might have against the Purchaser, the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent, the Collateral Custodian, the
other Secured Parties or any assignee of such Persons, all of which rights are
hereby waived by the Seller.
          (b) The Purchaser shall have the right to set-off against the Seller
any amounts to which the Seller may be entitled hereunder and to apply such
amounts to any claims the Purchaser may have against the Seller from time to
time under this Agreement. Upon any such set-off, the Purchaser shall give
notice of the amount thereof and the reasons therefor to the Seller.
     Section 10.15. Headings and Exhibits. The headings herein are for purposes
of references only and shall not otherwise affect the meaning or interpretation
of any provision hereof. The schedules and exhibits attached hereto and referred
to herein shall constitute a part of this Agreement and are incorporated into
this Agreement for all purposes.

44



--------------------------------------------------------------------------------



 



     Section 10.16. Rights of Inspection. The Purchaser, the Administrative
Agent, each Lender Agent and their respective representatives and assigns may
conduct at any reasonable time, with reasonable notice, and from time to time,
and the Seller will fully cooperate with, a reasonable number of field
examinations and audits of the inventory, the Loan Assets and business affairs
of the Seller each calendar year. Each such inspection shall be at the sole
expense of the Seller. The Purchaser and its representatives and successors and
assigns acknowledge that in exercising the rights and privileges conferred in
this Section 10.16, it or its representatives or assigns may, from time to time,
obtain knowledge of information, practices, books, correspondence and records of
a confidential nature and in which the Seller has a proprietary interest. The
Purchaser and its representatives and successors and assigns each agree that
(i) it shall retain in strict confidence and shall use its reasonable efforts to
ensure that its representatives retain in strict confidence and will not
disclose without the prior written consent of the Seller any or all of such
information, practices, books, correspondence and records furnished to them and
(ii) that it will not, and will use its reasonable efforts to ensure that its
representatives and assigns will not, make any use whatsoever (other than for
the purposes contemplated by this Agreement) of any of such information,
practices, books, correspondence and records without the prior written consent
of the Seller, unless such information is generally available to the public or
is required by law to be disclosed.
     Section 10.17. Subordination. After giving effect to any payment relating
to any indebtedness, obligation or claim the Seller may from time to time hold
or otherwise have against the Purchaser or any assets or properties of the
Purchaser, whether arising hereunder or otherwise existing, the Borrowing Base
at such time must exceed the Obligations owed by the Purchaser to the Secured
Parties under the Loan and Servicing Agreement. The Seller hereby agrees that at
any time during which the condition set forth in the preceding sentence shall
not be satisfied, the Seller shall be subordinate in right of payment to the
prior payment of any indebtedness or obligation of the Purchaser owing to each
Lender, each Lender Agent, the Collateral Agent, the Collateral Custodian, the
Administrative Agent or any other Secured Party under the Loan and Servicing
Agreement.
     Section 10.18. Confidentiality. Each of the parties hereto hereby agrees
with the confidentiality provisions set forth in Sections 11.13 and 11.14 of the
Loan and Servicing Agreement.
[Signature pages to follow.]

45



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

            FIFTH STREET FUNDING, LLC,
as the Purchaser
      By:           Name:           Title:        

Fifth Street Funding, LLC
10 Bank Street, 12th Floor
White Plains, NY 10606
Attention: Bernard D. Berman
Facsimile: (914) 328-4214
Phone: (914) 286-6800
Fifth Street Funding, LLC
Purchase and Sale Agreement





--------------------------------------------------------------------------------



 



            FIFTH STREET FINANCE CORP.,
as the Seller
      By:           Name:           Title:        

Fifth Street Finance Corp.
10 Bank Street, 12th Floor
White Plains, NY 10606
Attention: Bernard D. Berman
Facsimile: (914) 328-4214
Phone: (914) 286-6800
Fifth Street Funding, LLC
Purchase and Sale Agreement

